FILED
Appellate Case: 19-2140   Document: 010110610058         United
                                                    Date Filed:  States CourtPage:
                                                                11/24/2021    of Appeals
                                                                                   1
                                                                   Tenth Circuit

                                                             November 24, 2021
                                    PUBLISH                 Christopher M. Wolpert
                                                                Clerk of Court
                    UNITED STATES COURT OF APPEALS

                                 TENTH CIRCUIT


 RHONDA BREWER; DAVID MCCOY;
 MARY O’GRADY; MARISSA ELYSE
 SANCHEZ,

       Plaintiffs - Appellees,

 and

 JOHN MARTIN,                                          No. 19-2140

       Plaintiff

 v.

 CITY OF ALBUQUERQUE,

       Defendant - Appellant.


                   Appeal from the United States District Court
                          for the District of New Mexico
                       (D.C. No. 1:18-CV-00031-RB-JFR)


 Jaime A. Santos, Goodwin Procter LLP, Washington, D.C. (María Martínez
 Sánchez and Leon Howard, ACLU of New Mexico, Albuquerque, New Mexico;
 Kevin P. Martin, Gerard J. Cedrone, Martin C. Topol, Christopher J.C. Herbert,
 Goodwin Procter LLP, Boston, Massachusetts, with her on the briefs), for
 Plaintiffs-Appellees.

 Timothy J. Atler, Atler Law Firm, P.C., Albuquerque, New Mexico (Jazmine J.
 Johnston, Atler Law Firm, P.C., Albuquerque, New Mexico and Esteban A.
 Aguilar, Jr., City Attorney, City of Albuquerque, Albuquerque, New Mexico, with
 him on the briefs), for Defendant-Appellant.
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 2




 Before HOLMES, BACHARACH, and MORITZ, Circuit Judges.


 HOLMES, Circuit Judge.



       When the government restricts the time, place, or manner of expressive

 activities in “traditional public for[a],” like streets and sidewalks, it must show

 that such restrictions are “narrowly tailored to serve . . . substantial and content-

 neutral government interests.” Ward v. Rock Against Racism, 491 U.S. 781, 803

 (1989). In this case, we consider—for the third time in as many years—whether a

 city has fulfilled its narrow tailoring obligation with regard to such a restriction.

 See Evans v. Sandy City, 944 F.3d 847, 852 (10th Cir. 2019) (concluding that

 Sandy City, Utah’s ordinance prohibiting pedestrians from occupying unpaved or

 narrow medians was narrowly tailored and constituted a “valid time, place, or

 manner restriction on speech” under the First Amendment), cert. denied, 141 S.

 Ct. 235 (2020); McCraw v. City of Oklahoma City, 973 F.3d 1057, 1080 (10th Cir.

 2020) (concluding that Oklahoma City, Oklahoma’s ordinance prohibiting

 pedestrian presence on medians was not narrowly tailored and, accordingly, ran

 afoul of the First Amendment), cert. denied, 141 S. Ct. 1738 (2021).

       The City of Albuquerque, New Mexico (“Albuquerque” or “the City”)

 enacted a city-wide ordinance (hereinafter, “the Ordinance”) that, in pertinent

 part, prohibits pedestrians from (1) congregating within six feet of a highway

                                            2
Appellate Case: 19-2140   Document: 010110610058        Date Filed: 11/24/2021      Page: 3



 entrance or exit ramp, (2) occupying any median deemed unsuitable for pedestrian

 use, and (3) engaging in any kind of exchange with occupants of a vehicle in a

 travel lane.

       Plaintiffs-Appellees—residents of Albuquerque who engage in a variety of

 expressive activities, like panhandling, protesting, or passing out items to the

 needy—sued the City in federal court, alleging that the Ordinance impermissibly

 burdens the exercise of their First Amendment rights. The City argued the

 Ordinance was necessary to address persistent and troubling pedestrian safety

 concerns stemming from high rates of vehicular accidents throughout

 Albuquerque—and, in relation to this pressing interest, the Ordinance was

 narrowly tailored and did not burden substantially more speech than necessary.

       The district court disagreed, finding that those provisions of the Ordinance

 described above violated Plaintiffs’ First Amendment rights because they were

 not narrowly tailored to the City’s interest in increasing pedestrian safety and,

 more specifically, reducing pedestrian-vehicle conflicts (e.g., collisions). On

 appeal, the City asserts the district court erred in concluding the Ordinance did

 not pass First Amendment muster, and it specifically focuses on the question of

 narrow tailoring, arguing that the City did, indeed, appropriately tailor the

 Ordinance—and, in any event, it was required to do no more than it did.

       We reject the City’s position and, for the reasons explained infra, hold that

 the Ordinance is not narrowly tailored and, therefore, violates the First

                                           3
Appellate Case: 19-2140   Document: 010110610058      Date Filed: 11/24/2021   Page: 4



 Amendment. Accordingly, exercising jurisdiction under 28 U.S.C. § 1291, we

 affirm the judgment of the district court.

                                          I

                                          A

       This appeal concerns Albuquerque Code of Ordinances § 8-2-7-2, which

 regulates pedestrian presence in and around roadways throughout Albuquerque.

 Originally adopted by Albuquerque’s city council in November 2017 in Council

 Bill No. O-17-51, the Ordinance amended portions of the City’s Traffic Code

 “relating to pedestrian safety and vehicle/pedestrian conflicts.” Aplt.’s App., Vol.

 I, at 81 (Council Bill No. O-17-51, dated Nov. 6, 2017) (capitalization omitted). 1

       The Ordinance contains six subsections—four of which are at issue in this

 appeal—that, together, prohibit pedestrians from “occupying roadways, certain

 medians[,] and roadside areas” and proscribe “certain pedestrian interactions with

 vehicles.” Albuquerque, N.M., Code of Ordinances § 8-2-7-2 (capitalization

 omitted). Subsection (B) 2 of the Ordinance prohibits “any person” from

       1
               The Council later amended the Ordinance through Council Bill F/S
 O-19-66, which “ma[de] certain non-substantive clarifications” to the Ordinance’s
 text. Aplt.’s App., Vol. VI, at 1462 (Council Bill No. F/S O-19-66, enacted July
 10, 2019). References to the Ordinance throughout this opinion are to the
 Ordinance as modified by Council Bill No. F/S O-19-66—in other words, the
 Ordinance as currently codified in § 8-2-7-2. Furthermore, when we refer to the
 Ordinance in Section III, infra, we only refer to those subsections at issue in this
 appeal, i.e., subsections (B), (C), (D), and (E), unless stated otherwise.
       2
              Subsection (A) makes it “unlawful for any person to stand in any
                                                                     (continued...)

                                          4
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 5



 “access[ing], us[ing], occupy[ing], congregat[ing,] or assembl[ing] within six feet

 of a travel lane of an entrance or exit ramp to Interstate 25, Interstate 40, or to

 Paseo del Norte at Coors Boulevard NW, Second Street NW, Jefferson Street NW,

 or Interstate 25, except on a grade separated sidewalk or designated pedestrian

 way,” and “unless reasonably necessary because of an emergency situation where

 such area provides the only opportunity for refuge from vehicle traffic or other

 safety hazard.” Id. § 8-2-7-2(B). 3 The Code of Ordinances defines “travel lane”

 as “[t]he portion of the roadway dedicated to the movement of motor vehicles

 traveling from one destination to another where a motor vehicle may not remain

       2
         (...continued)
 travel lane of a street, highway, or controlled access roadway or in any travel lane
 of the exit or entrance ramps thereto.” Albuquerque, N.M., Code of Ordinances §
 8-2-7-2(A). The district court concluded that subsection (A) is a reasonable,
 content-neutral, and “valid restriction on speech in a nonpublic forum.” Martin v.
 City of Albuquerque, 396 F. Supp. 3d 1008, 1023 (D.N.M. 2019) (emphasis
 added). Plaintiffs do not challenge this conclusion on appeal. See Aplees.’ Resp.
 Br. at 8. Therefore, we deem any such challenge to be “waived (i.e.,
 abandoned).” United States v. Yelloweagle, 643 F.3d 1275, 1280 (10th Cir.
 2011), cert denied, 556 U.S. 964 (2012); accord Tran v. Trs. of State Colleges,
 355 F.3d 1263, 1266 (10th Cir. 2004).
       3
               The City concedes subsection (B) “covers all controlled-access
 roadways in Albuquerque,” such that “there are no exit or entrance ramps in
 Albuquerque to which [the subsection] does not apply.” Aplees.’ Resp. Br. at 8;
 see Aplt.’s Opening Br. at 49 (insisting that the City “did not select certain
 controlled access roadways to be included in the Ordinance,” but rather “included
 all three of them”); Aplt.’s App., Vol. VI, at 1448 (Suppl. Br. Regarding Recent
 Amendments to the Pedestrian Safety Ordinance, filed July 2, 2019) (noting that
 Council Bill No. F/S O-19-66 merely clarified the scope of the Ordinance in its
 original form—and that, as it relates to subsection (B), the Council Bill merely
 “identifie[d] by name the specific highways and controlled access roadways that
 [were] referenced in [subsection (B) as originally written]”).

                                            5
Appellate Case: 19-2140   Document: 010110610058        Date Filed: 11/24/2021     Page: 6



 stationary indefinitely without eventually obstructing the free flow of traffic, and

 not including shoulders, bicycle lanes, or on-street parking.” Id. § 8-1-1-2. 4

       Subsection (C) regulates pedestrian presence on medians, 5 specifically

 making it:

              unlawful for any person to access, use, occupy, congregate, or
              assemble within any median not suitable for pedestrian use,
              unless reasonably necessary during an otherwise lawful street
              crossing at an intersection or designated pedestrian crossing, or
              because of an emergency situation where the median provides the
              only opportunity for refuge from vehicle traffic or other safety
              hazard.

 Id. § 8-2-7-2(C).

       The subsection articulates three categories of medians “not suitable for

 pedestrian use”:

              (1) Any portion of a median that is less than six feet in width,
              and located within a roadway with a posted speed limit of 30
              miles per hour or faster or located within 25 feet of an
              intersection with such a roadway; or

              (2) Is the landscaped area of the median as defined by this
              Traffic Code; or

              (3) Is otherwise identified by signage as not suitable for
              pedestrian use by the City Traffic Engineer based on identifiable



       4
              The Code further defines “roadway” as the “portion of a street or
 highway improved, designed, or ordinarily used for vehicular travel, exclusive of
 the berm or shoulder.” Albuquerque, N.M., Code of Ordinances § 8-1-1-2.
       5
             “Median” is defined as the “area of raised land that separates
 opposing lanes of traffic on divided roadways.” Albuquerque, N.M., Code of
 Ordinances § 8-1-1-2.

                                           6
Appellate Case: 19-2140       Document: 010110610058   Date Filed: 11/24/2021   Page: 7



              safety standards, including but not limited to an unsuitable
              gradient or other objectively unsuitable features.

 Id. § 8-2-7-2(C)(1)–(3). 6

       Lastly, subsections (D) and (E) regulate interactions between pedestrians

 and vehicle occupants. Specifically, subsection (D) makes it “unlawful for any

 pedestrian to engage in any physical interaction or exchange with the driver or

 occupants of any vehicle within a travel lane unless reasonably required because

 of an emergency situation.” Id. § 8-2-7-2(D). Subsection (E) effectively

 proscribes the mirror image of the physical interaction or exchange addressed by

 subsection (D): that is, it prohibits “occupant[s] of a motor vehicle within any

 travel lane or intersection [from] engag[ing] in any physical interaction or

 exchange with a pedestrian unless reasonably required because of an emergency

 situation.” Id. § 8-2-7-2(E). For both subsections, “physical interaction or

 exchange” is defined as “conduct by which a pedestrian intentionally makes




       6
               The Code defines “landscaped area” as the “area located within a
 public way where natural ground covers such as decorative gravel, wood chips or
 boulders, and living vegetative materials such as trees, grasses, vines, shrubs or
 flowers have been installed”; it does not include “concrete, brick or other
 equivalent hard surface.” Albuquerque, N.M., Code of Ordinances § 8-1-1-2.
 “Public way” is defined as “[t]he entire width between the property lines of every
 way publicly maintained (including easements maintained for public use) when
 any part thereof is open to the use of the public for purposes of vehicular or
 pedestrian travel, notwithstanding that same may be temporarily closed for the
 purpose of construction, reconstruction, maintenance, alteration or repair.” Id.;
 see also id. (giving the terms “Highway” and “Street” the same definition).

                                            7
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021      Page: 8



 physical contact with a vehicle in a travel lane or with any of its occupants,” or

 vice versa, “either directly or with an object.” 7 Id. § 8-2-7-2(D)–(E).

       Violations of the Ordinance are petty criminal misdemeanors punishable

 “by a fine of not more than $500 or by imprisonment for not more than 90 days or

 by both such fine and imprisonment.” Id. § 8-1-3-99(A).

                                           B

       Shortly after the Ordinance’s passage, several residents of Albuquerque

 (“Plaintiffs”) filed suit in federal district court, alleging that the Ordinance was

 “overly broad and unconstitutionally infringe[d]” on their “rights to exercise

 freedom of speech and expression in traditional public forums by restricting a

 substantial volume of constitutionally protected speech without adequate

 justification.” Aplt.’s App., Vol. I, at 35 (Compl., filed Jan. 11, 2018). Plaintiffs

 “regularly solicit charitable donations from vehicle occupants, provide charitable

 donations from their vehicles to those solicitors, or engage in political speech,

       7
              Subsection (F), the final subsection of the Ordinance, is not at issue
 in this appeal. It states that nothing in the Ordinance:

              shall be construed as preventing maintenance or construction
              activities within medians or roadside areas by public agencies or
              agents thereof, entering or exiting a bus or other form of public
              transit at authorized pick up and drop off locations, or as
              preventing physical interactions or exchanges between
              pedestrians and occupants of vehicles where the vehicle is
              lawfully stopped or pulled over outside of a travel lane, or parked
              at a location where on-street parking is permitted.

 Albuquerque, N.M., Code of Ordinances § 8-2-7-2(F).

                                            8
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021     Page: 9



 including pamphleteering to motorists”—all in or around “areas affected by the

 Ordinance.” Id. at 24. For example, one of the Plaintiffs, Rhonda Brewer,

 solicits donations from motorists to pay for everyday needs; to increase her

 chances of garnering a donation, she stands on medians and near highway ramps

 in heavily-trafficked areas, holding a sign directed at stopped traffic. Two other

 Plaintiffs, David McCoy and Mary O’Grady, regularly donate money, food, and

 hygiene products to roadside solicitors from their parked cars—including

 solicitors on medians and near highway ramps. And Plaintiff Marissa Elyse

 Sanchez uses medians near busy intersections to demonstrate for particular

 political causes and distribute literature to pedestrians and vehicle occupants.

       The Ordinance, however, would force Plaintiffs to engage in their

 expressive speech and conduct in alternate locations, which they averred would be

 less effective or less safe. See id., Vol. I, at 25–27, 32–34 (noting that Ms.

 Brewer’s attempts to panhandle on sidewalks have “prove[n] to be ineffective”

 and that Mr. McCoy and Ms. O’Grady would likely be unable “to continue their

 expressive conduct if they were permitted to donate to panhandlers only if they

 pull off the road and pull into a parking lot or parking spot”); id., Vol. II, at 339

 (Pls.’ Mot. for Summ. J., filed Apr. 12, 2019) (summarizing testimony in which

 Ms. Brewer and Ms. O’Grady maintain that “they felt safer soliciting and

 providing donations from vehicles stopped at a red light than elsewhere, like an

 isolated parking lot, particularly in areas affected by crime or violence”; and Ms.

                                            9
Appellate Case: 19-2140     Document: 010110610058         Date Filed: 11/24/2021   Page: 10



  Sanchez explaining that “medians offer a uniquely effective platform for

  speech”); see also id., Vol. I, at 32 (alleging that, “[u]nder the City’s . . .

  Ordinance, Plaintiffs will be unable to engage in their constitutionally protected

  expressive conduct without fear of citation or criminal prosecution”); id. at 36

  (“By depriving individuals of the use of traditional public forums to engage in

  expressive activity, the Ordinance forces individuals to take their speech to other

  locations that are less effective channels for communicating protected speech.”).

  Accordingly, Plaintiffs sought a declaratory judgment “holding that the . . .

  Ordinance violates the . . . First and Fourteenth Amendments to the Constitution”

  and an injunction “prohibiting the City from enforcing the . . . Ordinance.” Id. at

  40. 8

          Following discovery, the parties both moved for summary judgment. As is

  relevant to this appeal, Plaintiffs argued that the Ordinance was not narrowly

  tailored to advance the City’s asserted interest in pedestrian safety. See id., Vol.

          8
                 Plaintiffs originally alleged that the Ordinance was a content-based
  restriction on speech and, therefore, was constitutional only if the City established
  it met strict scrutiny. See, e.g., Aplt.’s App., Vol. I, at 37–38 (alleging that the
  Ordinance “is content-based because it was proposed and adopted not out of true
  safety concerns but rather because of the City Council’s desire to significantly
  decrease panhandling—a form of expression that falls squarely within the First
  Amendment’s protections,” and, thus, “the Ordinance is constitutional only if the
  City can demonstrate that it” meets strict scrutiny). However, on appeal Plaintiffs
  do not challenge the district court’s conclusion that the Ordinance is content-
  neutral; instead, they argue it fails to qualify as a permissible time, place, and
  manner restriction under intermediate scrutiny. See, e.g., Aplees.’ Resp. Br. at 1
  (setting forth the governing legal standards for this appeal and only citing caselaw
  analyzing time, place, and manner restrictions under intermediate scrutiny).

                                              10
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021      Page: 11



  II, at 335–36 (noting that “the First Amendment does not allow the City to cut off

  all expressive activities in traditional public forums merely by invoking . . .

  ‘safety’ as a talisman,” and arguing that the Ordinance is not narrowly tailored

  because “[i]ts prohibitions sweep far more broadly than the City’s putative safety

  concerns” by “banning speech in an array of contexts where there is no

  conceivable risk to driver or pedestrian safety”).

        Specifically, Plaintiffs contended that, while the City “maintained that it

  enacted the Ordinance to address safety concerns,” it “collected no empirical data

  about accidents involving pedestrians” nor, more specifically, “compiled any data

  describing injuries or fatalities involving pedestrians standing on medians or near

  highway ramps or interacting with vehicle occupants.” Id. at 343–44; see also id.

  at 354, 367 (contending that the City had adduced no evidence “demonstrating a

  real and concrete harm—much less a substantial one—that could possibly justify”

  the Ordinance’s “broad prohibition[s]”).

        Indeed, according to Plaintiffs, scores of accident reports produced by the

  City actually belied any assertion that pedestrian presence near highway ramps or

  on medians, or pedestrian involvement in physical exchanges with vehicle

  occupants, gave rise to significant safety concerns warranting the Ordinance. See

  id. at 345, 368 (asserting that, out of 900 accident reports produced, “only four”

  involved conduct specifically proscribed by subsections (B) and (C) of the

  Ordinance, and “only 20 involved conduct arguably implicating [s]ubsections (D)

                                             11
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021     Page: 12



  and (E)”). As well, Plaintiffs argued that the Ordinance was not narrowly tailored

  to any of the City’s purported interests and they faulted the City in particular for

  failing to consider less-speech-restrictive alternatives for promoting traffic safety.

  See id. at 360–65, 371 (arguing, inter alia, that the City has an array of laws

  already enacted that could ameliorate traffic safety problems; that such laws

  would also address the City’s purported issues with pedestrians standing near

  ramps, standing on medians, and engaging in physical exchanges with vehicle

  occupants; and that, “[e]ven if the City had evidence to demonstrate that its

  existing laws [were] insufficient,” its failure to consider or try alternatives that

  burdened less speech was indicative of a lack of narrow tailoring).

        In response, the City maintained that it had “adduced evidence that the

  Ordinance focuses specifically on locations that are not designed for pedestrian

  use” and, therefore, the Ordinance was narrowly tailored to its significant

  interests. Id., Vol. IV, at 1009 (City of Albuquerque’s Resp. in Opp’n to Pls.’

  Mot. for Summ. J., filed May 10, 2019); see also id. at 1013–14 (arguing that the

  City has an interest in reducing pedestrian-vehicle conflicts “as a matter of law”

  (bold-face font omitted)). In particular, the City leaned heavily on general

  “traffic design and engineering principles” in claiming that the Ordinance was

  narrowly tailored. Id. at 1014; see also id. at 1016 (citing the expert opinions of

  Melissa Lozoya, a City employee and engineer, who stated, broadly, that the




                                             12
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 13



  Ordinance proscribed pedestrian presence in and around areas “not designed for

  pedestrian use”).

        Because its ambit was “limited to specific locations within the roadway that

  are not designed for pedestrian use or for pedestrian-vehicle interactions,” said

  the City, the Ordinance was sufficiently tailored to pass constitutional muster. Id.

  at 1019. The City further emphasized that the Ordinance was “proactive” and

  that, without such a forward-looking approach, the City’s “present interest” in

  reducing pedestrian-vehicle conflicts could only be achieved less effectively. Id.

  at 1022. Finally, the City objected to the notion that it was required to consider

  or to “adopt narrower alternatives” prior to passing the Ordinance. Id. at 1023.

                                             C

        In August 2019, the district court granted Plaintiffs’ summary judgment

  motion in substantial part, concluding that subsections (B) through (E) of the

  Ordinance facially violated the First Amendment. In pertinent part, 9 the court

        9
                The district court made a number of rulings that are not disputed on
  appeal. First, the district court concluded that Plaintiffs’ activities constituted
  speech and expressive conduct that the First Amendment protects. See Martin,
  396 F. Supp. 3d at 1019 (“Plaintiffs assert that the various types of speech that
  they commonly engage in, including passively soliciting donations by holding
  signs on medians and exit and entrance ramps, providing donations from a vehicle
  while stopped in traffic, and handing out informational leaflets to motorists, ‘fall
  within the heartland of constitutionally protected speech.’ The City does not
  dispute this assertion, and the [c]ourt agrees that Plaintiffs’ activities constitute
  protected speech.” (citation omitted) (quoting Aplt.’s App., Vol. II, at 348)).
  Second, the court found that subsections (B) through (E) of the Ordinance
  “implicate traditional public fora.” See id. at 1021. Third, the district court ruled
                                                                            (continued...)

                                            13
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021      Page: 14



  concluded that, although the City has a significant interest in promoting

  pedestrian safety and, in particular, reducing pedestrian-vehicle conflicts, the

  Ordinance was not narrowly tailored to serve or advance that interest. Construing

  the facts in the light most favorable to the City, as the non-movant on the issue of

  narrow tailoring, see Martin v. City of Albuquerque, 396 F. Supp. 3d 1008, 1028

  n.11 (D.N.M. 2019), the court applied what it called the “roadmap for conducting

  a narrow tailoring inquiry” outlined in the Supreme Court’s decision in McCullen

  v. Coakley, 573 U.S. 464 (2014), id. at 1029. Under that roadmap, “while the

  existence of a significant government interest may be adequately supported by

  prior caselaw and common sense, the government must present case-specific

  evidence that the restriction actually serves the stated goal without burdening too

  much speech in order to satisfy the narrow tailoring inquiry.” Id.

        However, the court recognized that our precedent had discerned in

  McCullen’s text a limitation on this government obligation. See id. at 1030.

  Specifically, the district court acknowledged that we had concluded in Evans v.

  Sandy City that McCullen “did not ‘create a new evidentiary requirement for

  governments to compile data or statistics’” in order to establish the requisite

  narrow tailoring. Id. (quoting Evans v. Sandy City, 928 F.3d 1171, 1181 (10th Cir.

  2019), amended and superseded on reh’g, 944 F.3d 847 (10th Cir. 2019)).


        9
          (...continued)
  that the Ordinance is content neutral. See id. at 1023–27.

                                            14
Appellate Case: 19-2140     Document: 010110610058        Date Filed: 11/24/2021    Page: 15



  Although McCullen “did not lay out a ‘new rule’ regarding narrow tailoring, as

  the court reasoned, it makes clear that,” to demonstrate such tailoring, the

  government “bears the burden of producing concrete evidence”—in “some

  form”—“to show that its proposed restriction will actually achieve its asserted

  interest without burdening substantially more speech than necessary.” Id. at

  1031.

          In the district court’s eyes, the City did not carry this burden on any of the

  subsections at issue—that is, subsections (B)–(E). As to subsection (B), the court

  found that the City’s evidence of narrow tailoring was deficient. To justify this

  regulation, the City pointed to the Ordinance’s preamble, which “repeatedly

  reference[d] a University of New Mexico Study that focused on the ten

  intersections in Albuquerque with the highest numbers of pedestrian and

  bicyclist-involved crashes and proposed five categories of ‘countermeasures’ to

  improve pedestrian and bicyclist safety at these intersections.” Id. at 1032.

  However, that Study “d[id] not recommend a blanket ban on pedestrian presence

  in certain areas,” which, to the court, “demonstrate[d] that the Study may be

  strong evidence that a pedestrian-vehicle conflict problem exists, but is not strong

  evidence that each provision of the Ordinance is narrowly tailored to address that

  problem.” Id.

          Beyond the Study, the City cited “‘alarming’ [national traffic] statistics

  concerning pedestrian fatalities in Albuquerque” and “anecdotal experiences” of

                                             15
Appellate Case: 19-2140     Document: 010110610058        Date Filed: 11/24/2021    Page: 16



  police officers, city councilors, and constituents. Id. But even giving “great

  weight” to the police department’s “observations and perceptions of safety risks”

  in the City, according to the court, “these statistics and anecdotes . . . offer[ed] no

  concrete evidence that the restrictions the City ultimately chose to enact were

  actually tailored to address the issue” of pedestrian safety. Id. Nor was the court

  impressed by the City’s expert, Melissa Lozoya, whose “sweeping” opinions

  “betray[ed] the lack of narrow tailoring” with respect to subsection (B). Id. at

  1032–33. Accordingly, because the City “failed . . . to show that all pedestrian

  presence near all the ramps covered by the Ordinance is equally dangerous and

  must be completely prohibited in order to successfully minimize pedestrian-

  vehicle conflicts,” the court found subsection (B) to be insufficiently tailored to

  pass constitutional muster. Id. at 1033.

        The court reached the same conclusion regarding subsection (C). As with

  its evidence supporting subsection (B), the City’s “evidence that the medians

  covered by [s]ubsection (C) are ‘only those medians that pose risks to pedestrian

  safety’ [wa]s . . . limited to general traffic safety design principles that highlight

  the dangers associated with standing in proximity to moving traffic.” Id. at 1034.

  But as the court reasoned, “general design principles” are “simply not strong

  enough evidence to show that the City’s decision to apply the median ban to all

  those medians narrower than six feet was a narrowly tailored decision to advance

  the goal of reducing pedestrian-vehicle accidents.” Id. As well, “the City’s

                                             16
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021   Page: 17



  proffered anecdotal evidence supporting the Ordinance d[id] not directly address

  why banning standing in most medians less than six feet wide [wa]s a narrowly

  tailored restriction.” Id. Indeed, according to the court, the analysis of the City’s

  accident data by Plaintiffs’ expert “show[ed] generally that the majority of the

  vehicle-pedestrian conflicts reported in Albuquerque over a four-year period

  would not have been prevented by the prohibitions contained in the Ordinance.”

  Id. at 1034–35.

        Crucially, the district court also faulted the City for “fail[ing] to mount an

  argument as to why other measures with less speech-restrictive impacts would

  [not] . . . achieve the goal of reducing pedestrian-vehicle conflicts in

  Albuquerque.” Id. at 1035. And the court reasoned that the City’s reliance on an

  “attenuated chain of ‘proactive enforcement’ [was] not enough to support such a

  broad restriction of First Amendment rights,” nor had the City “offered any

  analysis here—even an estimate—of what percentage of medians in the City

  would remain available for expressive speech under the Ordinance, beyond an

  estimate of what percentage of total roadways would be implicated by Subsection

  (C).” Id. (citation omitted). Thus, while it was “quite possible to craft a

  narrowly tailored ordinance that addresses a public safety concern related to

  pedestrian presence on medians”—as Sandy City did in Evans—the court

  reasoned that Albuquerque “must offer evidence that proves ‘alternative measures

  that burden substantially less speech would fail to achieve the government’s

                                            17
Appellate Case: 19-2140     Document: 010110610058        Date Filed: 11/24/2021    Page: 18



  interests, not simply that the chosen route is easier,’” which it did not do with

  regard to subsection (C). Id. (quoting McCullen, 573 U.S. at 495).

          Finally, the court determined subsections (D) and (E) were not narrowly

  tailored for many of the same reasons applicable to subsections (B) and (C). At

  bottom, the City “ha[d] not presented sufficient evidence that the physical

  exchange ban achieve[d] the goal of reducing pedestrian-vehicle conflicts without

  burdening substantially more speech than necessary.” Id. While the court

  believed the City had “ample reason” to prohibit certain pedestrian-motorist

  exchanges, for example, “[a] motorist who, several travel lanes from the median,

  waves money at a pedestrian and encourages him to run across travel lanes,

  during which time the light turns green”—it found that the exchange regulation

  proscribed a much wider swath of conduct than this. Id. at 1035–36. And, more

  broadly, the City proffered virtually no evidence that exchanges prohibited by the

  regulation in fact obstructed traffic or endangered pedestrian safety. See id. at

  1036.

          In sum, then, the district court ruled that “prohibiting all access to” certain

  public fora “on the ground that Albuquerque struggles with troublingly high rates

  of pedestrian-vehicle conflicts, without presenting any evidence beyond anecdotal

  and personal speculation that the [Ordinance] would actually reduce the number

  of such conflicts in the City and that less sweeping restrictions would not

  suffice,” ran “afoul of the First Amendment.” Id. Consequently, the court

                                              18
Appellate Case: 19-2140   Document: 010110610058       Date Filed: 11/24/2021   Page: 19



  granted Plaintiff’s motion for summary judgment in relevant part and found

  subsections (B) through (E) of the Ordinance unconstitutional. See id. at

  1036–37.

                                           II

        On appeal, the City challenges the district court’s grant of summary

  judgment to Plaintiffs. We review that grant de novo, “applying the same

  standard as the district court.” iMatter Utah v. Njord, 774 F.3d 1258, 1262 (10th

  Cir. 2014). Summary judgment is appropriate “if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.” F ED . R. C IV . P. 56(a). “When applying this standard,” we

  review “the evidence and draw reasonable inferences therefrom in the light most

  favorable to the nonmoving party.” Doe v. City of Albuquerque, 667 F.3d 1111,

  1122 (10th Cir. 2012) (quoting Com. Union Ins. Co. v. Sea Harvest Seafood Co.,

  251 F.3d 1294, 1298 (10th Cir. 2011)).

        Furthermore, “[b]ecause this [case] implicates First Amendment freedoms,

  we perform an independent examination of the whole record in order to ensure

  that the judgment protects the right of free expression.” Evans, 944 F.3d at 852;

  see Aptive Env’t, LLC v. Town of Castle Rock (“Aptive”), 959 F.3d 961, 978

  (10th Cir. 2020) (“In a First Amendment case, we have ‘an obligation to make an

  independent examination of the whole record in order to make sure that the

  judgment does not constitute a forbidden intrusion on the field of free

                                           19
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 20



  expression.’” (quoting Citizens for Peace in Space v. City of Colorado Springs,

  477 F.3d 1212, 1219 (10th Cir. 2007))); see also First Unitarian Church of Salt

  Lake City v. Salt Lake City Corp., 308 F.3d 1114, 1120 (10th Cir. 2002)

  (“Because First Amendment interests are involved, we have an obligation to

  conduct an independent review of the record and to examine constitutional facts

  and conclusions of law de novo.” (quoting Z.J. Gifts D-2, LLC v. City of Aurora,

  136 F.3d 683, 685 (10th Cir. 1998)), cert. denied, 539 U.S. 941 (2003)). 10

        The First Amendment provides that “Congress shall make no law . . .

  abridging the freedom of speech.” U.S. Const. amend. I; see also iMatter Utah,

  774 F.3d at 1263 (“At its core, ‘the First Amendment reflects a profound national

  commitment to the principle that debate on public issues should be uninhibited,

  robust, and wide-open.’” (quoting Boos v. Barry, 485 U.S. 312, 318 (1988)));

  Pahls v. Thomas, 718 F.3d 1210, 1229 (10th Cir. 2013) (“At the core of the First

  Amendment is the idea that ‘government has no power to restrict expression

  because of its message, its ideas, its subject matter, or its content.’” (quoting

  Police Dep’t of Chi. v. Mosley, 408 U.S. 92, 95 (1972))). “By incorporation

  through the Fourteenth Amendment, this prohibition applies to states and their

  political subdivisions.” Aptive, 959 F.3d at 979; accord McCraw, 973 F.3d at

        10
               This independent obligation to examine the record, however, “does
  not excuse the parties from their requirement under Federal Rule of Appellate
  Procedure 28 to cite to the ‘parts of the record on which [they] rel[y].’” McCraw,
  973 F.3d at 1065 n.4 (alterations in original) (quoting F ED . R. A PP . P. 28(a)(8)(A),
  28(b)) .

                                             20
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021   Page: 21



  1065. As well, the First Amendment “applies not only to legislative enactments,

  but also to less formal governmental acts,” including city policies like the

  Ordinance at issue. Evans, 944 F.3d at 852 (quoting Hawkins v. City & Cnty. of

  Denver, 170 F.3d 1281, 1286 (10th Cir. 1999)); accord Aptive, 959 F.3d at 979.

  Thus, here, the burden falls on the City to establish the Ordinance is

  constitutional. See, e.g., Ass’n of Cmty. Orgs. for Reform Now (ACORN) v. Mun.

  of Golden, 744 F.2d 739, 746 (10th Cir. 1984) (“[W]hen a law infringes on the

  exercise of First Amendment rights, its proponent bears the burden of establishing

  its constitutionality.”); accord iMatter Utah, 774 F.3d at 1263.

                                           III

                                            A

        On appeal, the City’s primary contention is that the district court “erred in

  granting summary judgment to Plaintiffs on narrow tailoring grounds,” despite the

  City presenting what it characterizes as “ample evidence supporting the

  Ordinance’s restrictions.” 11 Aplt.’s Opening Br. at 29; see id. at 4, 30 (describing

        11
                The City also argues that the district court erred by improperly
  resolving genuine disputes of material fact as to the question of narrow tailoring,
  and by improperly construing the facts in the light most favorable to Plaintiffs,
  the movants. See Aplt.’s Opening Br. at 5, 31–32. Because our review is de
  novo, however, we need not separately consider this argument. See, e.g., Rivera
  v. City & Cnty. of Denver, 365 F.3d 912, 920 (10th Cir. 2004) (“Because our
  review is de novo, we need not separately address Plaintiff’s argument that the
  district court erred by viewing evidence in the light most favorable to the City
  and by treating disputed issues of fact as undisputed.”); accord Simmons v. Sykes
  Enters., Inc., 647 F.3d 943, 947 (10th Cir. 2011); cf. Lincoln v. BNSF Railway
                                                                          (continued...)

                                           21
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 22



  the City’s first appellate issue as “[w]hether the district court’s narrow tailoring

  analysis placed too great an evidentiary burden on the City,” in contravention of

  our caselaw, and later asserting that the district court’s narrow tailoring analysis

  was “too strict”); see Aplees.’ Resp. Br. at 22 (“The City’s principal argument is

  that the district court applied the wrong legal standard; according to the City, ‘the

  district court misapplied McCullen’ by adopting a ‘more stringent’

  narrow-tailoring inquiry than the one this Court applied in Evans.” (quoting

  Aplt.’s Opening Br. at 33)).

        Indeed, the parties train nearly all their argumentative firepower on the

  narrow tailoring prong of our multi-pronged First Amendment analysis, contesting

  not only the type and quantum of evidence our caselaw demands to establish

  narrow tailoring, but also whether the City was required to try, or at least

  consider, alternate, equally-effective restrictions that burden less speech before

  settling on the Ordinance. We agree with the parties that the Ordinance’s fate

  turns on our disposition of this prong. And we ultimately conclude that

  subsections (B) through (E) of the Ordinance are not narrowly tailored and, thus,

  violate the First Amendment.



        11
          (...continued)
  Co., 900 F.3d 1166, 1180 (10th Cir. 2018) (“In reviewing a grant of summary
  judgment, ‘we “need not defer to factual findings rendered by the district
  court.”’” (quoting Amparan v. Lake Powell Car Rental Cos., 882 F.3d 943, 947
  (10th Cir. 2018))).

                                            22
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021      Page: 23



        To begin, however, we recognize that, in resolving First Amendment claims

  like Plaintiffs’, ordinarily we would be obliged to answer a series of antecedent,

  predicate questions, such as the following: (1) whether Plaintiffs’ speech and

  conduct are protected under the First Amendment; (2) whether the areas impacted

  by the Ordinance’s relevant subsections are “traditional public fora,” or are,

  instead, nonpublic fora; and (3) whether the Ordinance regulates speech in these

  particular fora without regard to its content. More specifically, ordinarily, our

  First Amendment analysis would proceed in several steps. First, we would ask

  whether Plaintiffs’ activities “constitute[] protected speech under the First

  Amendment.” Evans, 944 F.3d at 852; see also Verlo v. Martinez, 820 F.3d 1113,

  1128 (10th Cir. 2016). If Plaintiffs demonstrate that their activities fall within the

  First Amendment’s ambit, we then would “identify whether the challenged

  restrictions affect a public or nonpublic forum”; this identification process reveals

  the appropriate standard of review applicable to the Ordinance. McCraw, 973

  F.3d at 1065 (quoting Verlo, 820 F.3d at 1128).

        However, the parties’ framing of their appellate arguments permit us to

  refrain from opining on these otherwise important antecedent questions. See State

  v. U.S. Env’t Prot. Agency, 989 F.3d 874, 885 (10th Cir. 2021) (“The principle of

  party presentation is a fundamental premise of our adversarial system. That

  means ‘we rely on the parties to frame the issues for decision and assign to courts

  the role of neutral arbiter of matters the parties present.’” (citation omitted)

                                             23
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021        Page: 24



  (quoting United States v. Sineneng-Smith, --- U.S. ----, 140 S. Ct. 1575, 1579

  (2020))); see also Greenlaw v. United States, 554 U.S. 237, 243 (2008) (“In our

  adversary system, in both civil and criminal cases, in the first instance and on

  appeal, we follow the principle of party presentation.”); Utah Poultry Producers

  Co-op v. Union Pac. R.R. Co., 147 F.2d 975, 977 (10th Cir. 1945) (noting that “it

  is not necessary for us to decide this [particular issue], because this is not the

  issue as framed by the parties”). More specifically, insofar as the parties do not

  dispute the answers to these predicate questions on appeal, they have effectively

  “waived (i.e., abandoned)” any arguments that could have put the answers at issue

  and obliged us to opine regarding them. United States v. Yelloweagle, 643 F.3d

  1275, 1280 (10th Cir. 2011), cert. denied, 556 U.S. 964 (2012); accord Tran v.

  Trs. of State Colleges, 355 F.3d 1263, 1266 (10th Cir. 2004); Bronson v. Swensen,

  500 F.3d 1099, 1104–05 (10th Cir. 2007). Accordingly, for purposes of resolving

  this appeal, we accept the parties’ effective resolution of these questions, without

  opining on them ourselves.

        Thus, to start, the City does not challenge the district court’s finding that

  Plaintiffs carried their threshold burden of showing their speech and conduct are

  protected by the First Amendment. In light of our caselaw, this is not surprising.

  See McCraw, 973 F.3d at 1064–67 (finding that plaintiffs who, while on medians,

  “held campaign signs and t[ook] part in political protests,” “garner[ed] signatures

  for petitions,” “panhandle[d],” distributed newspapers, and conversed with

                                             24
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021   Page: 25



  companions while jogging, all engaged in protected speech); Doe, 667 F.3d at

  1118–20 (recognizing that the First Amendment includes “not just a right of free

  speech, but also a right to receive information”); see also McCraw, 973 F.3d at

  1066–67 (noting that speech is protected by the First Amendment “[e]ven though

  [it] . . . may not amount to grand rhetoric or political soapbox oratory,” or where

  the speaker “is simultaneously engaged in non-expressive activity,” or where the

  government “has deemed [the] speech valueless”); cf. Evans, 944 F.3d at 852–53

  (assuming, without deciding, that panhandling is protected under the First

  Amendment based on, inter alia, “several of our sister circuits who [have] . . .

  determined panhandling is protected” and the Supreme Court’s recognition that

  “solicitation of charitable contributions is protected speech” (quoting Riley v.

  Nat’l Fed’n of the Blind of N.C., Inc., 487 U.S. 781, 789 (1988))).

        Likewise, while the City mounted a forum analysis challenge in the district

  court, it does not contest on appeal the district court’s conclusion that the

  subsections of the Ordinance at issue restrict speech in traditional public fora.

  See Aplt.’s Opening Br. at 29 (focusing its appellate argument on whether “the

  district court erred in granting summary judgment to plaintiffs on narrow tailoring

  grounds”). “Under First Amendment jurisprudence, ‘the extent to which the

  Government can control access [to Government property] depends on the nature

  of the relevant forum.’” Evans, 944 F.3d at 853 (alteration in original) (quoting




                                            25
Appellate Case: 19-2140    Document: 010110610058      Date Filed: 11/24/2021    Page: 26



  Cornelius v. NAACP Legal Defense & Ed. Fund, Inc., 473 U.S. 788, 800

  (1985)). 12

         Traditional public fora, which “occupy a ‘special position in terms of First

  Amendment protection,’” “have immemorially been held in trust for the use of the

  public and, time out of mind, have been used for purposes of assembly,

  communicating thoughts between citizens, and discussing public questions.”

  McCullen, 573 U.S. at 476 (first quoting United States v. Grace, 461 U.S. 171,

  180 (1983); and then quoting Pleasant Grove City v. Summum, 555 U.S. 460, 469

  (2009))); accord Evans, 944 F.3d at 853 (“A traditional public forum is a place

  that ‘by long tradition or by government fiat ha[s] been devoted to assembly and

  debate.’” (alteration in original) (quoting Perry Educ. Ass’n v. Perry Local

  Educators’ Ass’n, 460 U.S. 37, 45 (1983))). “In these traditional public fora, the

  government’s right to ‘limit expressive activity [is] sharply circumscribed.’”

  Verlo, 820 F.3d at 1129 (alteration in original) (quoting Perry Educ. Ass’n, 460


         12
                Generally speaking, we recognize “three types of speech fora: the
  traditional public forum, the designated public forum, and the nonpublic forum.”
  Verlo, 820 F.3d at 1129; see also Perry Educ. Ass’n v. Perry Local Educators’
  Ass’n, 460 U.S. 37, 45–46 (1983); Evans, 944 F.3d at 853. We describe a
  “traditional public form” in the main text infra. “A designated public forum is
  public property, not constituting a traditional public forum, which the government
  has intentionally opened to the public for expressive activity”; so long as the
  government keeps this property open to expressive activity, “it is bound by the
  same standards as apply in a traditional public forum.” Verlo, 820 F.3d at 1129
  (quoting Perry Educ. Ass’n, 460 U.S. at 46). All other fora are “nonpublic fora,”
  access to which the government can restrict in reasonable, viewpoint-neutral
  ways. See id.

                                           26
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021   Page: 27



  U.S. at 45); see Grace, 461 U.S. at 177 (noting that, in public fora, “the

  government’s ability to permissibly restrict expressive conduct is very limited”);

  Perry Educ. Ass’n, 460 U.S. at 45 (noting that, in “quintessential public forums,

  the government may not prohibit all communicative activity”); see also Summum,

  555 U.S. at 469 (recognizing that “members of the public retain strong free

  speech rights when they venture into” traditional public fora).

         The magnitude of the burden the government must carry to justify its

  regulation depends on whether the regulation’s restriction on speech is deemed

  content-based or content-neutral. Content-based regulations of speech—i.e.,

  regulations “based upon either the content or the subject matter of the

  speech”—must meet strict scrutiny, whereas content-neutral regulations of

  speech—i.e., regulations “justified without reference to the content of the

  regulated speech”—must meet intermediate scrutiny. Pahls, 718 F.3d at 1229

  (first quoting Consol. Edison Co. of N.Y., Inc. v. Pub. Serv. Comm’n of N.Y., 447

  U.S. 530, 536 (1980); and then quoting Ward, 491 U.S. at 791).

        While Plaintiffs initially alleged in the district court that the Ordinance was

  a content-based measure aimed at panhandlers, they do not raise such an argument

  on appeal, claiming instead that the Ordinance, even if content-neutral, cannot

  satisfy intermediate scrutiny. The City, for its part, has maintained throughout

  the litigation that the Ordinance’s purpose is to promote pedestrian safety and,

  more specifically, to reduce pedestrian-vehicle conflicts, without regard to the

                                            27
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021      Page: 28



  content of any particular individual’s speech. Thus, without dispute on this point

  on appeal, we assume the Ordinance is content-neutral and subject to intermediate

  scrutiny.

        In sum, taking into account how the parties’ appellate arguments have

  framed this dispute, we may assume for purposes of our decision the following

  answers to the aforementioned predicate questions: (1) Plaintiffs’ speech and

  conduct enjoy First Amendment protection; (2) subsections (B) through (E)

  impact traditional public fora; and (3) the Ordinance is content neutral. These

  answers, together, provide the appropriate standard of review, which we apply

  here—that is, intermediate scrutiny. Under that standard, to establish that its

  content-neutral Ordinance is constitutional, the City must show that the Ordinance

  is narrowly tailored to achieving significant government interests, and that the

  Ordinance leaves open ample alternative channels of communication. See Verlo,

  820 F.3d at 1134 (“[I]n a public forum, the government can restrict speech

  through ‘content-neutral time, place, and manner restrictions that: (a) serve a

  significant government interest; (b) are narrowly tailored to advance that interest;

  and (c) leave open ample alternative channels of communication.’” (quoting Doe,

  667 F.3d at 1130–31)); see also McCraw, 973 F.3d at 1070 (applying

  “intermediate scrutiny” to an analogous city restriction of speech); Am. Target

  Advert., Inc. v. Giani, 199 F.3d 1241, 1247 (10th Cir. 2000) (noting that where




                                           28
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 29



  “the Act is content neutral . . we accordingly subject it to intermediate scrutiny”),

  cert. denied, 531 U.S. 811 (2000).

                                            B

        With these predicate questions answered, we turn our attention to the “hotly

  contested question” in this case: whether Albuquerque’s Ordinance is narrowly

  tailored to serve a significant government interest. Evans, 944 F.3d at 856. As

  noted, the City bears the burden of making the requisite narrow tailoring showing.

  See Doe, 667 F.3d at 1133. As detailed below, we conclude that the City has not

  successfully carried this burden.

        In brief, we reach that conclusion for two principal reasons. First, the

  evidence that the City relies on to make its narrow tailoring showing does not

  indicate that the Ordinance alleviates in a direct and material way a real,

  non-speculative harm; relatedly, the City is unable to establish that the Ordinance

  does not burden substantially more speech than necessary to further its interest in

  pedestrian safety. Second, the City has almost completely failed to even consider

  alternative measures that restrict or burden the speech at issue less severely than

  does the Ordinance—which underscores its failure to demonstrate that the

  Ordinance is narrowly tailored to achieve its professed significant governmental

  interests in pedestrian safety. In explaining this second reason, we address and

  harmonize a possible tension between our two recent decisions examining

  content-neutral time, place, or manner regulations in public fora—Evans and

                                            29
Appellate Case: 19-2140   Document: 010110610058       Date Filed: 11/24/2021   Page: 30



  McCraw—and, in particular, between their respective discussions of what role, if

  any, a less-restrictive (i.e., less-burdensome) means analysis plays in the narrow

  tailoring inquiry. 13 We turn to that detailed examination now.

                                            1

        “For a content-neutral time, place, or manner regulation to be narrowly

  tailored, it must not burden substantially more speech than is necessary to further

  the government’s legitimate interests.” McCraw, 973 F.3d at 1071 (quoting

  McCullen, 573 U.S. at 486); accord Ward, 491 U.S. at 799; Evans, 944 F.3d at

  856; cf. Thompson v. W. States Med. Ctr., 535 U.S. 357, 373 (2002) (“If the First

  Amendment means anything, it means that regulating speech must be a last—not

  first—resort.”). “In other words, the government ‘may not regulate expression in

  such a manner that a substantial portion of the burden on speech does not serve to


        13
                For purposes of our discussion of the “less-restrictive means”
  analysis, we discern no material, conceptual distinction between this term and
  related terms, such as “less-restrictive alternatives” or “less-burdensome
  alternatives” or “less-burdensome means,” or “less-intrusive means.” See, e.g.,
  McCullen, 573 U.S. at 492, 496 (discussing the government’s “failure to look to
  less intrusive means” and “less restrictive measures”); McCraw, 973 F.3d at
  1074–76 (using the term “less burdensome alternatives” but relying on authority,
  like McCullen, which, as noted, uses other terminology); Evans, 944 F.3d at
  859–60 (discussing “less restrictive means analysis” and appearing to use the term
  “less restrictive alternatives” synonymously); see also McCullen, 573 U.S. at 495
  (“To meet the requirement of narrow tailoring, the government must demonstrate
  that alternative measures that burden substantially less speech would fail to
  achieve the government’s interests, not simply that the chosen route is easier.”
  (emphasis added)). Such terms are used synonymously in this opinion.



                                           30
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 31



  advance its goals.’” Evans, 944 F.3d at 856 (quoting McCullen, 573 U.S. at 486).

        This narrow tailoring requirement not only “guard[s] against an[y]

  impermissible desire to censor,” but, more significantly, “prevents the

  government from too readily ‘sacrific[ing] speech for efficiency’” by “demanding

  a close fit between ends and means.” McCullen, 573 U.S. at 486 (third alteration

  in original) (quoting Riley, 487 U.S. at 795); accord Evans, 944 F.3d at 856; see

  also McCraw, 973 F.3d at 1071 (explaining that the narrow tailoring burden

  “ensures that restrictions on speech are not permitted when either the harms or the

  remedial effects of the government’s restrictions are supported only by

  speculation or conjecture, or when the regulation burdens substantially more

  speech than is necessary to further the government’s legitimate interests”

  (emphases added)). 14

        14
                In McCraw, we stated that, “[f]or a content-neutral time, place, or
  manner regulation to be narrowly tailored, it must not burden substantially more
  speech than is necessary to further the government’s legitimate interests.”
  McCraw, 973 F.3d at 1071 (quoting McCullen, 573 U.S. at 486). We explained
  further that the narrow tailoring requirement “ensures that restrictions on speech
  are not permitted when either [1] the harms or the remedial effects of the
  government’s restrictions are supported only by speculation or conjecture,
  or”—as already stated—“[2] when the regulation burdens substantially more
  speech than is necessary to further the government’s legitimate interests.” Id.
  (emphases added). The second portion of this explanation is drawn directly from
  McCullen and other cases examining content-neutral time, place, or manner
  restrictions on private speech in public fora; the first portion, though, is drawn
  from caselaw examining restrictions on commercial speech—which, to be sure,
  we have recognized as closely analogous to cases grappling with time, place, and
  manner restrictions. See id. at 1071 n.9 (recognizing that “we have applied
  commercial speech precedent when analyzing time, place, and manner
                                                                           (continued...)

                                            31
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 32




        14
           (...continued)
  restrictions” because the “validity of [such] . . . restrictions is determined under a
  standard essentially identical to that governing the regulation of commercial
  speech” (quoting Citizens for Peace in Space, 477 F.3d at 1220 n.3)); cf. United
  States v. Edge Broad. Co., 509 U.S. 418, 430–31 (1993) (noting that “[t]he Ward
  holding is applicable” in the commercial speech context because “we have
  observed that the validity of time, place, or manner restrictions is determined
  under standards very similar to those applicable in the commercial speech context
  and that it would be incompatible with the subordinate position of commercial
  speech in the scale of First Amendment values to apply a more rigid standard to
  commercial speech than is applied to fully protected speech”).

         That said, our articulation of the standard governing commercial speech
  restrictions differs slightly from the traditional articulation of the standard
  governing content-neutral time, place, and manner restrictions. Compare Aptive,
  959 F.3d at 987 (noting that the test governing restrictions on commercial speech
  is “a form of ‘intermediate standard of review’” and “provides that in determining
  whether commercial speech may be proscribed, we must ask [1] whether the
  State’s interests in proscribing it are substantial, [2] whether the challenged
  regulation advances these interests in a direct and material way, and [3] whether
  the extent of the restriction on protected speech is in reasonable proportion to the
  interests served.” (brackets in original) (block quote formatting omitted) (quoting
  Edenfield v. Fane, 507 U.S. 761, 767 (1993))), with Evans, 944 F.3d at 854 (“It is
  well-settled ‘that even in a public forum the government may impose reasonable
  restrictions on the time, place, [or] manner of protected speech, provided the
  restrictions “are justified without reference to the content of the regulated speech,
  that they are narrowly tailored to serve a significant governmental interest, and
  that they leave open ample alternative channels for communication of [the]
  information.”’” (quoting Ward, 491 U.S. at 791)), and Citizens for Peace in
  Space, 477 F.3d at 1219–20 (“The government may impose reasonable time,
  place, and manner restrictions on speech in public forums provided the
  restrictions are (1) content neutral, (2) that they are ‘narrowly tailored to serve a
  significant governmental interest,’ and (3) that they ‘leave open ample alternative
  channels for communication.’” (quoting Ward, 491 U.S. at 791)); see also iMatter
  Utah, 774 F.3d at 1266 (articulating the constitutional test for time, place, and
  matter regulations as requiring that such regulations “(1) are content neutral; (2)
  are ‘narrowly tailored to serve a significant governmental interest;’ (3) ‘leave
  open ample alternative channels for communication;’ and (4) ‘do not delegate
  overly broad licensing discretion to a government official’” (first quoting
                                                                            (continued...)

                                            32
Appellate Case: 19-2140    Document: 010110610058         Date Filed: 11/24/2021    Page: 33




        14
        (...continued)
  McCullen, 573 U.S. at 477; and then quoting Forsyth Cnty. v. Nationalist
  Movement, 505 U.S. 123, 130 (1992))).

         In McCraw we incorporated the second prong of the commercial speech
  framework as a facet of our “narrow tailoring” analysis. See McCraw, 973 F.3d
  at 1071–74 (explaining that the narrow tailoring burden is not met when, inter
  alia, “the harms or the remedial effects of the government’s restrictions are
  supported only by speculation or conjecture,” concluding that Oklahoma City’s
  “evidence [was] insufficient to demonstrate that the [c]ity’s ‘recited harms are
  real’ or that the . . . [o]rdinance ‘will in fact alleviate these harms in a direct and
  material way,’” and further concluding that the regulation burdened substantially
  more speech than necessary based on “many of the same weaknesses . . .
  identified when analyzing whether the [c]ity’s evidence met its burden to show
  the existence of a real, non-conjectural harm” (quoting Citizens for Peace in
  Space, 477 F.3d at 1221)); see also id. at 1073–74 (noting that Oklahoma City’s
  failure to present evidence “of concrete harm arising from the presence of
  pedestrians on its medians”—which the ordinance at issue was intended to
  impact—“infect[ed] our analysis of both the ‘ends’ and the ‘means’”). McCraw
  drew on our prior decision in Citizens for Peace in Space, where we similarly
  utilized the second prong of the commercial speech framework to assess whether
  a content-neutral regulation of speech or expressive conduct in a public forum
  was narrowly tailored. See 477 F.3d at 1220–21 (“‘Government may not regulate
  expression in such a manner that a substantial portion of the burden on speech
  does not serve to advance its goals.’ Thus, in order to demonstrate that a
  challenged restriction is narrowly tailored, the government must demonstrate that
  the restriction ‘serve[s] a substantial state interest in a direct and effective way.’.
  . . [A] regulation is not narrowly tailored when it ‘does not sufficiently serve
  those public interests that are urged as its justification.’ . . . [T]he burden falls on
  the [c]ity to show that its ‘recited harms are real . . . and that the regulation will
  in fact alleviate these harms in a direct and material way.’” (first alteration and
  third omission in original) (emphasis added) (citations omitted) (first quoting
  Ward, 491 U.S. at 799; then quoting Edenfield, 507 U.S. at 773; then quoting
  Grace, 461 U.S. at 181; and then quoting Turner Broad. Sys. Inc. v. FCC, 512
  U.S. 622, 664 (1994))).

         While McCraw and Citizens for Peace in Space quite explicitly incorporate
  this second prong of the commercial speech framework into our narrow tailoring
  inquiry for time, place, and manner restrictions, such an incorporation of this
                                                                        (continued...)

                                             33
Appellate Case: 19-2140   Document: 010110610058       Date Filed: 11/24/2021   Page: 34




        14
           (...continued)
  prong (and especially its emphasis on whether the harm is concrete or real, and
  whether the government regulation addresses it in a direct and effective or
  material way) is at least implicit in other cases from this court and the Supreme
  Court. See Evans, 944 F.3d at 856, 858 (concluding that the ordinance at issue
  was narrowly tailored based in part on the “direct relationship” between “the
  [c]ity’s goal of promoting public safety,” the significance of which was
  uncontested, and “the restriction on speech [the city] selected,” and finding that
  the restriction promoted this goal in “a direct and effective way”); iMatter Utah,
  774 F.3d at 1266–67 (accepting “the general proposition that promoting public
  order and safety is a significant government interest,” but finding that the state
  “failed to present any evidence that its [regulations] . . . actually address that
  interest,” and, consequently, stating that, “[s]imply put, a regulation that has no
  discernible effect on an objective is not narrowly tailored to achieve that
  objective”); cf. Doe, 667 F.3d at 1130–33 (citing caselaw articulating the second
  prong of the commercial speech framework as a facet of the government’s larger
  burden to establish a time, place, and manner regulation’s constitutionality, and
  noting that the government’s “invitation . . . to imagine hypothetical
  justifications” for its regulation on a public forum, rather than presenting
  evidence of the “interests to be served” by the regulation, “obfuscate[d] our
  ability to determine” what those interests were); cf. also McCullen, 573 U.S. at
  493 (expressing skepticism about the state’s asserted significant interest in
  “preventing congestion in front of abortion clinics” because the state’s record
  evidence “cite[d] to support th[is] anticongestion interest pertain[ed] mainly to
  one place at one time,” and “[f]or a problem shown to arise only once a week in
  one city at one clinic, creating a 35-foot buffer zones at every clinic across
  [Massachusetts] [wa]s hardly a narrowly tailored solution”); Ward, 491 U.S. at
  800 (“It is undeniable that the city’s substantial interest in limiting sound volume
  is served in a direct and effective way by the [regulation] . . . .” (emphasis
  added)).

         Ultimately, we need not determine, as a formal matter, the degree of
  analytical overlap between the second prong of the commercial speech framework
  and the narrow tailoring prong of the time, place, and manner framework. Suffice
  to say, we recognize, in light of our precedent, that the government, as a function
  of its overarching burden to establish that a content-neutral regulation of speech
  or expressive conduct in a public forum is narrowly tailored, must demonstrate
  not only that the regulation does not sweep too broadly, but also that the interests
  advanced as justifying the regulation are real, and not speculative—and that the
                                                                         (continued...)

                                           34
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 35



        In applying this requirement, “[w]e look ‘to the amount of speech covered

  by the ordinance and whether there is an appropriate balance between the affected

  speech and the governmental interests that the ordinance purports to serve.’”

  Evans, 944 F.3d at 856 (quoting Watchtower Bible & Tract Soc’y of N.Y., Inc. v.

  Vill. of Stratton, 536 U.S. 150, 165 (2002)); see McCraw, 973 F.3d at 1071 (“In

  order to assess whether [an] . . . [o]rdinance is narrowly tailored, we must

  measure it against the [government’s] asserted interest.”); see also iMatter Utah,

  774 F.3d at 1266 (“To meet the requirement of narrow tailoring, the government

  must demonstrate that alternative measures that burden substantially less speech

  would fail to achieve the government’s interests.” (quoting McCullen, 573 U.S. at

  495)); cf. Edenfield v. Fane, 507 U.S. 761, 773 (1993) (“Where a restriction on

  speech lacks [a] close and substantial relation to the governmental interests




        14
          (...continued)
  regulation addresses or ameliorates those interests in a direct manner.

         Here, as explicated further infra—especially, in Part III.B.2.a—we
  conclude that Albuquerque lacks adequate record support for the notion that it
  faces real, concrete harms arising from pedestrian presence near highway ramps
  and on medians, or from pedestrian involvement in physical exchanges with
  vehicle occupants in travel lanes; relatedly, Albuquerque also fails to show that
  its Ordinance avoids burdening substantially more speech than necessary to
  achieve its interests in public safety and, more specifically, pedestrian safety—a
  conclusion that flows in part from the lack of record support just noted.

                                           35
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 36



  asserted, it cannot be, by definition, a reasonable time, place, or manner

  restriction.”). 15

         But while “fit matters” when it comes to content-neutral regulations of

  speech, iMatter Utah, 774 F.3d at 1266 (quoting McCutcheon v. Fed. Election

  Comm’n, 572 U.S. 185, 218 (2014) (plurality op.)), such regulations “‘need not be

  the least restrictive or least intrusive means of’ serving the government’s

  interests,” McCullen, 573 U.S. at 486 (quoting Ward, 491 U.S. at 798). Rather,

  “‘the requirement of narrow tailoring is satisfied so long as the . . . regulation

  promotes a substantial government interest that would be achieved less effectively

  absent the regulation’ without ‘burden[ing] substantially more speech than is

  necessary to further the government’s legitimate interests.’” Doe, 667 F.3d at

         15
                Moreover, we have stressed that governmental interests must not be
  defined too generally. See, e.g., McCraw, 973 F.3d at 1071 n.10 (acknowledging
  that, while “a government’s interest in public safety is clearly significant,” “it is
  not enough for the [government] to use broad safety justifications” as the impetus
  for a speech regulation); Citizens for Peace in Space, 477 F.3d at 1223 (“The
  narrowly tailored analysis proceeds from the specific security interest articulated
  by the [c]ity. Indeed, to assess whether a restriction is an appropriate ‘fit’ to
  some important government interest, it is necessary that the government interest
  be specifically defined. Otherwise, the narrowly tailored analysis more closely
  resembles the ‘reasonably necessary’ standard used in reviewing restrictions on
  speech in areas that are not public forums.” (citations omitted)); cf. Bl(a)ck Tea
  Soc’y v. City of Boston, 378 F.3d 8, 13 (1st Cir. 2004) (opining, in the context of
  a time, place, and manner restriction the city claimed was intended to “maintain
  security” around the Democratic National Convention, that “security simpliciter is
  too broad a rubric to be useful” in the narrow tailoring analysis; that “[s]ecurity is
  not a talisman that the government may invoke to justify any burden on speech
  (no matter how oppressive)”; and that the ultimate “question of narrow tailoring
  must be decided against the backdrop of the harms that a particular set of
  [responsive] measures are designed to forfend”).

                                            36
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 37



  1133 (alteration and omission in original) (emphasis added) (quoting Ward, 491

  U.S. at 799); see Evans, 944 F.3d at 856–57 (“So long as the means chosen are

  not substantially broader than necessary to achieve the government’s interest, . . .

  the regulation will not be invalid simply because a court concludes that the

  government’s interest could be adequately served by some less-speech-restrictive

  alternative.” (omission in original) (quoting Ward, 491 U.S. at 800)); iMatter

  Utah, 774 F.3d at 1266 (observing that, under the narrow tailoring framework,

  “the scope of the restriction on speech must be reasonably, though it need not be

  perfectly, targeted to address the harm intended to be regulated” (quoting 44

  Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 529 (1996) (O’Connor, J.,

  concurring))).

        “In other words, ‘restrictions on the time, place, or manner of protected

  speech are not invalid simply because there is some imaginable alternative that

  might be less burdensome on speech.’” iMatter Utah, 774 F.3d at 1266 (quoting

  Ward, 491 U.S. at 797); cf. Evans, 944 F.3d at 857 (“‘The validity of [time, place,

  or manner] regulations does not turn on a judge’s agreement with the responsible

  decisionmaker concerning the most appropriate method for promoting significant

  government interests’ or the degree to which those interests should be promoted.”

  (alteration in original) (quoting Ward, 491 U.S. at 800)).

                                            2




                                           37
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 38



        The City, drawing heavily on our decision in Evans v. Sandy City, asserts

  that it “produced sufficient evidence to show that the Ordinance is narrowly

  tailored.” Aplt.’s Opening Br. at 30. The City maintains that the Ordinance

  imposes a slight burden on speech and is limited in focus because it applies only

  to “areas in the roadway that are not designed for pedestrian use or for

  pedestrian-vehicle interactions and which are in close proximity to high-speed

  and high-volume traffic.” Id. at 30–31; see also id. at 38–39 (arguing that the

  Ordinance, like the regulation in Evans, “does not impose a substantial burden on

  speech because” of its “limited application” to “locations within the roadway that

  are” not designed for pedestrian presence or that are near “high-speed and

  high-volume traffic”). Moreover, the City claims it has “introduced substantial

  evidence of safety risks arising from pedestrian activities in these locations.” Id.

  at 31; see also id. at 45 (characterizing the Ordinance as the product of a

  “preventive approach based both on: (1) traffic engineering and roadway design

  concepts that focus on minimizing conflicts between pedestrians and vehicles by

  separating them, and (2) anecdotal evidence of real safety problems arising within

  the scope of the Ordinance’s prohibitions”).

        The City also contends that the district court “imposed a much higher

  evidentiary burden on the City than [we] imposed on Sandy City in Evans.” Id. at

  45. In the City’s eyes, it produced enough evidence to show that the Ordinance

  was “actually tailored to address” pedestrian safety, notwithstanding the district

                                            38
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 39



  court’s alleged insistence on “concrete evidence” that showed such tailoring. Id.

  at 42 (quoting Martin, 396 F. Supp. 3d at 1032). Lastly, the City objects to the

  district court’s conclusion that the “Ordinance was not narrowly tailored due to

  the City’s alleged failure to ‘offer evidence . . . prov[ing] “alternative measures

  that burden substantially less speech would fail to achieve [its] interests”’”—a

  conclusion that, according to the City, runs counter to our holding in Evans. Id.

  at 44 (quoting Martin, 396 F. Supp. 3d at 1035).

        The City’s efforts to show narrow tailoring, however, are unavailing. We

  summarize our reasons as follows. Fundamentally, the fit between the “means”

  chosen by the City—subsections (B) through (E) of the Ordinance—and its

  “ends”—reducing pedestrian-vehicle conflicts and otherwise keeping pedestrians

  safe—is impermissibly poor because, as the record evidence reflects, the

  Ordinance neither alleviates any real, non-speculative harms in a direct and

  material (i.e., effective) way, nor otherwise advances the City’s more abstract

  safety rationales. More specifically, the fact that the Ordinance burdens

  substantially more speech than necessary to achieve the City’s interest in

  pedestrian safety is unmistakable when the Ordinance’s expansive restrictions on

  speech and expressive conduct are juxtaposed against the paltry record evidence

  of real, non-speculative harms ameliorated by the Ordinance. That the City

  barely considered less-restrictive means—if it considered them at all—merely




                                            39
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021     Page: 40



  underscores the fact that the City did not meaningfully tailor the Ordinance to

  address the interests or harms it identified.

        Thus, because the Ordinance “regulate[s] expression in such a manner that

  a substantial portion of the burden on speech does not serve to advance [the

  City’s] goals,” it is not narrowly tailored and, consequently, violates the First

  Amendment. Evans, 944 F.3d at 856 (quoting McCullen, 573 U.S. at 486); see

  McCraw, 973 F.3d at 1071 (“In order to assess whether the [regulation] is

  narrowly tailored, we must measure it against the [government’s] asserted

  interest.”); see also iMatter Utah, 774 F.3d at 1266 (“[T]he scope of the

  restriction on speech must be reasonably, though it need not be perfectly, targeted

  to address the harm intended to be regulated.” (quoting 44 Liquormart, 517 U.S.

  at 529 (O’Connor, J., concurring)).

                                             a

        To assess whether the Ordinance is narrowly tailored, “we must measure it

  against the City’s asserted interest[s].” McCraw, 973 F.3d at 1071; see Doe, 667

  F.3d at 1132 (“[O]nly by discerning the interest to be served by a restriction can a

  court proceed to determine whether the restriction is sufficiently tailored to

  advance that interest.”). Throughout the litigation, the City has claimed it

  enacted the Ordinance to promote pedestrian safety and, more specifically, to

  minimize pedestrian-vehicle conflicts. See Aplt.’s App., Vol. IV, at 997; Aplt.’s

  Opening Br. at 1. And Plaintiffs concede that Albuquerque “ha[s] an issue with

                                            40
Appellate Case: 19-2140     Document: 010110610058        Date Filed: 11/24/2021     Page: 41



  traffic safety” generally and that, in the abstract, the City has “a legitimate

  interest in protecting pedestrians and motorists from the hazards incident to

  vehicular traffic.” Aplees.’ Resp. Br. at 5–6.

        But while the City’s “interest in public safety is clearly significant,” it is

  “not enough for the City to use broad safety justifications” to establish the

  Ordinance’s necessity. McCraw, 973 F.3d at 1071 n.10. Rather, for our

  assessment of “whether [the Ordinance] is an appropriate ‘fit’ to some important

  government interest,” the City must “specifically define[]” that interest, lest our

  narrow tailoring analysis “more closely resemble[] the ‘reasonably necessary’

  standard used in reviewing restrictions on speech” in nonpublic fora. Citizens for

  Peace in Space, 477 F.3d at 1223; see McCraw, 973 F.3d at 1071 n.10 (noting

  that this specificity requirement is “critical to prevent restrictions on speech

  designed to advance other interests that would not on their own justify the burden

  on expression”); see also supra note 15.

        Thus, “the burden falls on the City to show that its ‘recited harms,’”

  specifically defined, “are real . . . and that the [Ordinance] will in fact alleviate

  the[m] . . . in a direct and material way”—and if the City is unable to demonstrate

  that the Ordinance provides more than “ineffective or remote support for [the

  City’s stated] purpose,” or “sufficiently serve[s] those public interests” in a

  “direct and effective [i.e., material] way,” then we are constrained to conclude

  that the Ordinance is not narrowly tailored and, consequently, contravenes the

                                             41
Appellate Case: 19-2140   Document: 010110610058        Date Filed: 11/24/2021       Page: 42



  First Amendment. Citizens for Peace in Space, 477 F.3d at 1220–21 (first

  omission in original) (first quoting Turner Broad. Sys. Inc. v. FCC, 512 U.S. 622,

  664 (1994); then quoting Edenfield, 507 U.S. at 770; then quoting Grace, 461

  U.S. at 181; and then quoting Edenfield, 507 U.S. at 773).

        Independently examining the record before us under “our special standard

  of de novo review,” we find little evidence of non-speculative harms or interests

  that the Ordinance’s restrictions alleviate in a direct and material way. McCraw,

  973 F.3d at 1071 (quoting Citizens for Peace in Space, 477 F.3d at 1219–20).

  Broadly speaking, the City relies on three categories of evidence to argue that the

  Ordinance materially alleviates significant traffic safety problems in

  Albuquerque:

               •     the opinions of Melissa Lozoya, P.E., a “registered
                     Professional Civil Engineer” and Deputy Director of the
                     City’s Department of Municipal Development, whom the
                     City disclosed as its F ED . R. Civ. P. 26(a)(2)(C) expert to
                     testify regarding general traffic engineering and roadway
                     design principles, see Aplt.’s App., Vol. I, at 217 (City of
                     Albuquerque Expert Disclosure, dated Feb. 11, 2019)
                     (disclosing Ms. Lozoya and averring that she may “testify
                     regarding roadway design considerations that aim to
                     minimize pedestrian-vehicle conflicts and how [the]
                     Ordinance . . . specifically furthers that goal”); see id.,
                     Vol. IV, at 1128 (Tr. Melissa Lozoya Dep., dated Mar. 18,
                     2019) (Ms. Lozoya testifying that she authored the
                     disclosure herself);

               •     a series of accident reports the City produced in response
                     to Plaintiffs’ discovery requests in district court, see
                     Aplt.’s Opening Br. at 40–41 (discussing “police reports
                     that provided examples of pedestrians being harmed by

                                           42
Appellate Case: 19-2140   Document: 010110610058       Date Filed: 11/24/2021     Page: 43



                     vehicles while standing on medians and of vehicles driving
                     onto medians,” along with “evidence of unsafe situations,
                     including collisions, resulting from physical interactions
                     between pedestrians and motorists in travel lanes”); and

               •     general statistical information, primarily compiled in the
                     Ordinance’s preamble, along with anecdotes from city
                     councilors, police officers, and constituents, see Aplt.’s
                     Opening Br. at 41.

        None of this evidence, however, points to significant safety problems

  arising from pedestrian presence near ramps or on medians, or from exchanges

  between pedestrians and vehicle occupants—and, further, those safety problems

  to which the evidence does point are not likely to be ameliorated by the relevant

  subsections of the Ordinance. Thus, the City does not meet its burden of showing

  either that its recited harms relating to pedestrian presence nears ramps and on

  medians or pedestrian exchanges with vehicle occupants are real and non-

  speculative, or that the Ordinance alleviates these or any other harms invoked by

  the City in a direct and material way. Cf. McCraw, 973 F.3d at 1073–74 (noting

  that Oklahoma City’s failure to “present[] . . . evidence of concrete harm arising

  from the presence of pedestrians on its medians” infected “our analysis of both

  the ‘ends’ and the ‘means’” chosen by the city).

                                            i

        To start, arguably the central piece of evidence in the City’s narrow

  tailoring argument is expert testimony offered by Ms. Lozoya. See Aplt.’s

  Opening Br. at 12–17, 39–40 (contending that “the City’s safety rationale”

                                           43
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021      Page: 44



  undergirding the Ordinance “is rooted in roadway design and traffic engineering

  concepts that call for separating pedestrian and motor vehicle traffic,” and

  describing Ms. Lozoya’s expert opinions on such concepts in detail); see also

  generally Aplt.’s App., Vol. IV, at 1013–24 (City of Albuquerque’s Resp. to Pls.’

  Mot. for Summ. J., filed May 10, 2019). The City presented Ms. Lozoya to

  testify about how the Ordinance “specifically furthers” the goal of “minimiz[ing]

  pedestrian-vehicle conflicts.” Aplt.’s App., Vol. I, at 217 (City of Albuquerque’s

  Expert Disclosure, filed Feb. 11, 2019). In particular, Ms. Lozoya averred in her

  expert disclosure that she would offer the following opinions at trial:

               •     “roadways are designed in an effort to minimize conflicts
                     or interaction between vehicles, pedestrians, and
                     bicyclists,” such that “various users” of the roadways “are
                     to remain within their designated zone”
                     and—crucially—“pedestrian[s] and motor vehicles should
                     not interact or share space within the roadway corridor”;

               •     regarding subsection (C)’s median regulation, “medians in
                     the City of Albuquerque generally are not designed to
                     accommodate pedestrians for any purpose, whether it is to
                     cross the street or to remain on the median for an extended
                     time”; medians “that are designed to accommodate
                     pedestrians” should be at least six feet wide, and
                     preferably eight to ten feet wide, to “provide a comfortable
                     and safer space for pedestrians . . . to wait for gaps in
                     traffic”—but even medians at least six feet in width “are
                     not designed to accommodate pedestrians . . . for long
                     periods of time; and “medians that are off limits to
                     pedestrians” under the Ordinance “are not designed to
                     accommodate pedestrians” at all;

               •     regarding subsection (B)’s ramp regulation, the
                     Ordinance’s prohibition “against standing or congregating

                                           44
Appellate Case: 19-2140   Document: 010110610058       Date Filed: 11/24/2021       Page: 45



                     on or near . . . the entrance or exit ramps of . . .
                     [high-speed] roadways furthers the goal of avoiding
                     dangerous pedestrian-vehicle conflicts”; and

               •     regarding subsection (D) and (E)’s exchange regulation,
                     the Ordinance’s prohibitions “against physical exchanges
                     between pedestrians and vehicle occupants in a travel lane
                     further[] the goal of avoiding dangerous pedestrian-vehicle
                     conflicts,” and “[a]llowing such physical exchanges to
                     occur in travel lanes . . . would be contrary to the goal of
                     minimizing [such] conflicts because it encourages
                     pedestrians to leave the areas that are designed for
                     pedestrian use and to venture into areas that are not.”

  Id. at 218–21.

        In forming her opinions, Ms. Lozoya relied on “several nationally-accepted

  roadway design manuals and guidelines,” such as guidelines from the National

  Association of City Transportation Officials (“NACTO”). Aplt.’s Opening Br. at

  13–14; see Aplt.’s App., Vol. III, at 718–19 (Tr. Melissa Lozoya Dep., dated Mar.

  18, 2019). The City cites her opinions as support for the ultimate goal it hopes to

  achieve through the Ordinance: “minimiz[ing], [or] pretty much eliminat[ing],

  conflicts between pedestrians and vehicles.” Aplt.’s Opening Br. at 16 (quoting

  Aplt.’s App., Vol. IV, at 1130 (Tr. Melissa Lozoya Dep., dated Mar. 18, 2019));

  see also Aplt.’s Reply Br. at 8 (“The Ordinance seeks to reduce

  pedestrian-vehicle conflicts by focusing on roadway design and traffic

  engineering concepts that call for separating pedestrian and motor vehicle traffic

  into areas designed for those modes of travel.”).




                                           45
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 46



        But while the City frames much of its narrow tailoring argument around

  Ms. Lozoya’s opinions, these opinions lend minimal support to the notion that the

  Ordinance does not burden substantially more speech than necessary, or that it

  alleviates non-speculative harms in a direct and material way. Crucially, Ms.

  Lozoya’s opinions are theoretical, and largely unmoored from any on-the-ground

  data regarding Albuquerque’s traffic safety problems. Notably, the City concedes

  that Ms. Lozoya’s opinions are based on her “engineering experience” and

  “roadway design manuals and guidelines”—but not, for example, on the accident

  reports the City proffered in support of the Ordinance. Aplt.’s Opening Br. at 13,

  17. And Ms. Lozoya herself confirmed during her deposition that she relied on

  little, if any, data in formulating her opinions. See Aplt.’s App., Vol. II, at 325

  (Tr. Melissa Lozoya Dep., dated Mar. 18, 2019) (Counsel: “So is it safe to say

  you didn’t review any collision reports in order to come to the conclusions in

  your Expert Disclosure . . .?” Ms. Lozoya: “Correct.”); id., Vol. III, at 590 (Tr.

  Melissa Lozoya Dep., dated Mar. 18, 2019) (Counsel: “Did you rely on any

  specific collision data from the City of Albuquerque to come to [your]

  conclusion[s]?” Ms. Lozoya: “I did not.”).

        Indeed, when asked whether she could point to any connections between

  accidents in Albuquerque and the conduct proscribed by subsections (B) through

  (E) of the Ordinance, Ms. Lozoya answered in the negative:




                                            46
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 47



               [Counsel]: And can you point to any links between
               Albuquerque’s high rate of accidents and people occupying
               medians? . . .

               [Ms. Lozoya]: I can’t.

               [Counsel]: Can you point to any links between Albuquerque’s
               high rate of accidents and people standing on on- and off-ramps?
               ...

               [Ms. Lozoya]: I can’t.

               [Counsel]: And can you point to any links between
               Albuquerque’s . . . high rates of accidents between pedestrians
               and vehicles to physical exchanges between vehicle occupants
               and people in the travel lane? . . .

               [Ms. Lozoya]: I have no information to base anything on.

  Id., Vol. III, at 592; see also id., Vol. IV, at 854 (Tr. Melissa Lozoya Dep., dated

  Mar. 18, 2019) (indicating that Ms. Lozoya was not aware of “accidents that have

  occurred on medians because of somebody standing or sitting or just being on a

  median” or “accidents that have occurred because somebody is standing or sitting

  or being on a [freeway] on- or off-ramp”).

        As Plaintiffs’ rebuttal expert, Dr. Ragland, noted in his report, while Ms.

  Lozoya’s statements “contain[] high-level, theoretical opinions about roadway

  design and vehicle/pedestrian facility design generally,” they “do[] not address . .

  . actual data reflecting vehicle-pedestrian conflicts in Albuquerque” and,

  therefore, only marginally bolster the City’s claim that the Ordinance is necessary

  to address pedestrian safety concerns. Id., Vol. I, at 228 (Expert Report of Dr.


                                            47
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021   Page: 48



  David Ragland, dated Mar. 4, 2019). Thus, while Ms. Lozoya’s opinions could

  conceivably aid Albuquerque’s city council as it considered and crafted

  ordinances addressing traffic safety issues generally, they shed little light on the

  central inquiry of our narrow tailoring analysis in these circumstances: whether

  the Ordinance alleviates real, non-speculative harms in a direct and material way,

  and avoids burdening substantially more speech than necessary in doing so?

        Indeed, we conclude that Ms. Lozoya’s testimony exposes, rather than

  bolsters, the lack of tailoring at the heart of the Ordinance. That is, Ms. Lozoya’s

  exposition on general design guidelines—which she admits is not informed by

  empirical data—does nothing to indicate whether the Ordinance is aimed at real

  and non-speculative harms—relating to pedestrian presence near ramps or on

  medians, or pedestrian interactions with vehicle occupants in travel lanes—or

  whether the Ordinance alleviates such harms in a direct and material way. Yet

  Ms. Lozoya nonetheless recommends wide-ranging bans on pedestrian usage of

  entire categories of traditional public fora, predicated solely on theoretical safety

  concerns.

        This “ends justify the means”-style thinking, decoupled from an accurate

  picture of the extant pedestrian safety problems the City actually faces—is

  anathema to the narrow tailoring required here, and resembles efficiency and

  ease-of-application arguments that the Supreme Court, and this court, have

  rejected before. Cf. e.g., McCullen, 573 U.S. at 495 (noting that “the prime

                                            48
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021     Page: 49



  objective of the First Amendment is not efficiency,” and that, “[t]o meet the

  requirement of narrow tailoring, the government must demonstrate that alternative

  measures that burden substantially less speech would fail to achieve the

  government’s interests, not simply that the chosen route is easier”); McCraw, 973

  F.3d at 1077–78 (concluding that Oklahoma City’s median ordinance was “not

  narrowly tailored to the problem it purport[ed] to address,” and therefore

  “sacrificed [speech] for efficiency,” by “tak[ing] ‘the extreme step of closing a

  substantial portion of a traditional public forum to all speakers . . . without

  seriously addressing the problem through alternatives that leave the forum open

  for its time-honored purposes,” which was a course of conduct that the city could

  not pursue “consistent with the First Amendment” (omission in original) (first

  quoting Evans, 944 F.3d at 856; and then quoting McCullen, 573 U.S. at 497)).

  Thus, Ms. Lozoya’s generic and theoretical opinions do not aid the City’s cause.

        Indeed, in relying so heavily on Ms. Lozoya’s abstract opinions concerning

  roadway design principles to assert that the Ordinance is narrowly tailored, the

  City sometimes verges on arguing—inadvertently or otherwise—that the areas

  regulated by the Ordinance are not public fora. That is, the City claims the

  Ordinance displays a permissible “fit between means and ends” because it “only

  targets pedestrian use of roadway features (such as travel lanes, freeway ramps

  and certain portions of medians) that put[] pedestrians in unsafe proximity to

  vehicle traffic,” while leaving open to pedestrian use “other roadway features.”

                                             49
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021       Page: 50



  Aplt.’s Reply Br. at 8–9; see also Aplt.’s Opening Br. at 41 (arguing the

  Ordinance is narrowly tailored because its scope is “limited . . . to only those

  locations that are not designed to accommodate pedestrians and for which there is

  objective evidence of safety concerns”). 16 In other words, in highlighting Ms.

        16
                In other words, while couched in terms of “narrow tailoring,” the
  City’s invocation of Ms. Lozoya’s opinions bears more directly on the
  antecedent—but uncontested—question of whether the areas regulated by the
  Ordinance are themselves public fora—that is, areas that, by their very character,
  are amenable to hosting expressive conduct. As the City states, it aims to
  proscribe, not simply regulate or restrict, pedestrian presence in these areas
  because they are inherently dangerous—i.e., they are not designed to
  accommodate pedestrians for any sustained period. See Aplt.’s Opening Br. at
  1–2 (asserting that the Ordinance “furthers” the City’s goals of “promot[ing]
  public safety” by “prohibiting . . . . pedestrians from standing in areas of
  roadways that are not designed to accommodate pedestrians and which pose a
  safety risk” and “prohibit[ing] . . . physical interactions between pedestrians and
  vehicle occupants when the vehicle is in a travel lane” (emphases added)); cf.
  Aplt.’s App., Vol. IV, at 1128 (Tr. Melissa Lozoya Dep., dated Mar. 18, 2019)
  (Ms. Lozoya opining that “medians should never be a place where people stand or
  sit” for longer than “[o]ne cycle length of a traffic signal”—and, even for that
  length, it would only be “reasonable or safe for people to be in medians” if they
  are “designed to accommodate someone standing there”). But this would seem to
  conflict with the very notion that these areas are traditional public fora—i.e.,
  “places that by long tradition have been open to public assembly and debate,”
  Verlo, 820 F.3d at 1129, and that the City has “immemorially . . . held in trust”
  for the public to use for such expressive purposes, McCullen, 573 U.S. at 476
  (quoting Summum, 555 U.S. at 469). Cf. Cutting v. City of Portland, 802 F.3d 79,
  91 (1st Cir. 2015) (rejecting a city’s claim “that it [was] obvious that all medians
  are unsafe” where the city “d[id] not contest that [its] median strips, as a group,
  are traditional public fora” and, thus, the city’s “medians would seem to be—as a
  class—presumptively fit for the very activities that the [c]ity now contend[ed] are
  obviously dangerous”).

         Indeed, Appellees raise a similar point, claiming that, under its narrow
  tailoring argument, as viewed through the lens of Ms. Lozoya’s design guidelines
  testimony, the City could “convert . . . paradigmatic public spaces into nonpublic
                                                                          (continued...)

                                            50
Appellate Case: 19-2140    Document: 010110610058         Date Filed: 11/24/2021      Page: 51



  Lozoya’s opinions, the City appears to argue that the Ordinance is narrowly

  tailored because “the specific areas” that it “cordon[s] off . . . are inherently

  dangerous locations for pedestrians—so dangerous in fact that restrictions on

  pedestrian presence and pedestrian activity are necessary to reduce and prevent

  the occurrence of injurious vehicle-pedestrian conflicts.” Aplt.’s App., Vol. I, at

  230.

         However, the City has given up the right on appeal to make this argument.

  As noted, the City has not challenged on appeal the district court’s determination

  that the areas at issue here are traditional public fora. And, having effectively

  agreed that these areas have this First Amendment status, the City “may not by its

  own ipse dixit destroy the . . . status.” U.S. Postal Serv. v. Council of

  Greenburgh Civic Ass’ns, 453 U.S. 114, 133 (1981); see First Unitarian Church,


         16
           (...continued)
  fora through its design and landscaping choices,” which would “flip[] the
  narrow-tailoring inquiry on its head.” Aplees.’ Resp. Br. at 33–34; see id. at 3
  (“Taken to their logical conclusion, the City’s arguments would effectively allow
  the government to eliminate streets as traditional public fora simply by stating a
  subjective preference for vehicular traffic over speech by pedestrians.”); see also
  Oral Arg. at 16:57–17:37 (conceding that, while it is not “mounting a forum
  analysis challenge” on appeal, “as it did in the district court,” the City, “by
  invoking the[] design guidelines [relied on by Ms. Lozoya],” is “essentially”
  arguing that it can “altogether prohibit pedestrians from being in” “particular
  part[s] of the roadway,” even if it “know[s]” and does not contest that such parts
  are “traditional public for[a],” so long as those parts are “not designed for
  pedestrians to stand in or . . . use [for] . . . physical exchanges”—and that the
  “impact” of this argument would be “essentially the same as allowing the City to
  de-designate a traditional public forum by government fiat”).


                                             51
Appellate Case: 19-2140     Document: 010110610058       Date Filed: 11/24/2021   Page: 52



  308 F.3d at 1124 (“The government cannot simply declare the First Amendment

  status of property regardless of its nature and its public use.”); cf. Grace, 461

  U.S. at 180 (recognizing that the government may not “transform the character of

  the property by the expedient of including it within the statutory definition of

  what might be considered a non-public forum parcel of property”); McCraw, 973

  F.3d at 1069 (concluding that, “[b]ecause the proximity, speed, and volume of

  passing cars does not deprive streets of their status as public fora, they similarly

  fail to strip medians of that status”).

                                             ii

        Beyond Ms. Lozoya’s expert opinions, the City cites, as “concrete evidence

  demonstrating the danger of standing in areas that are prohibited under the

  Ordinance,” a series of accident reports it produced in response to Plaintiffs’

  discovery requests in the district court. Aplt.’s Opening Br. at 40–41 (discussing

  “police reports that provided examples of pedestrians being harmed by vehicles

  while standing on medians and of vehicles driving onto medians,” along with

  “evidence of unsafe situations, including collisions, resulting from physical

  interactions between pedestrians and motorists in travel lanes”); see also Aplt.’s

  App., Vol. I, at 227–28 (describing these accident reports as spanning a

  “four-plus-year timeframe” and as proffered in response to Plaintiffs’ request for

  all documents relating to safety concerns the City considered when it adopted the

  Ordinance and pedestrian injuries caused by vehicle conflicts since 2014).

                                            52
Appellate Case: 19-2140   Document: 010110610058       Date Filed: 11/24/2021    Page: 53



        The City admits that it did not rely on these reports during the drafting of

  the Ordinance—and, more broadly, that it undertook little, if any, empirical or

  data-driven research prior to the Ordinance’s passage. See, e.g., Aplt.’s App.,

  Vol. III, at 582–83 (City of Albuquerque’s Objs. & Resps. to Pls.’ First Set of

  Reqs. for Admission, dated March 15, 2019) (admitting that the city council “did

  not examine” the accident reports produced to support the City’s safety

  justification for the Ordinance, while contending the City “did examine events,

  facts, and circumstances analogous to those [accident reports],” including

  “personal accounts of pedestrian-vehicle collisions and/or near collisions from

  constituents, observations of safety concerns relating to pedestrian-vehicle

  conflicts by Albuquerque Police Department staff and by City Councilors

  themselves”); id. at 583–84 (admitting that the City did not “commission” studies

  examining ramp-, median-, or exchange-related safety hazards prior to the

  Ordinance’s passage, but instead relied on “constituent concerns, independent

  observations of safety concerns relating to pedestrian-vehicle conflicts by

  Albuquerque Police Department staff, and by City Councilors themselves”).

  Nonetheless, the City avers these reports evince troubling public safety concerns

  that the Ordinance addresses.

        But as the Plaintiffs’ expert, Dr. David Ragland, explained in his expert

  report, the accident reports—to the contrary— actually rebut any inference of

  narrow tailoring and reveal that the Ordinance broadly restricts speech rights in

                                           53
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 54



  Albuquerque’s public fora in service of alleviating largely non-existent,

  speculative harms. See Aplt.’s App., Vol. I, at 228 (Dr. Ragland concluding that

  the “actual data”—as represented by the accident reports—“d[id] not support the

  City’s position . . . that the challenged Ordinance is a needed public-safety

  measure”); id. at 229 (concluding that “[t]he median, ramp, and

  physical-interaction prohibitions in the Ordinance would therefore . . . likely . . .

  have a minimal impact on the overall vehicle-pedestrian conflicts identified in the

  [accident reports]”).

        In reaching his ultimate conclusions, Dr. Ragland reviewed and organized

  the 900 accident reports provided by the City, concluding that 606 of the 900

  were “unique (i.e., non-duplicate) reports” and that “only 401” of the 900

  “included some level of pedestrian involvement.” Id. at 231. Dr. Ragland

  “coded” these 401 pedestrian-involved reports “for multiple variables, such as

  lighting conditions, pedestrian injury, vehicle-occupant injury, relationship to an

  activity prohibited by the Ordinance, and contributing factors identified by the

  reporting officer in the Collision Reports (such as ‘Driver Inattention[,]’

  ‘Alcohol[,]’ and ‘Pedestrian Error’).” Id.

        Dr. Ragland’s analysis of the data revealed that “[o]ver 50% (203 of 401)”

  of the relevant accident reports “involved a vehicle colliding with a pedestrian

  who was making a lawful street crossing (such as walking in a crosswalk, or

  walking with the traffic light, for example)”—i.e., “proper pedestrian behavior”

                                            54
Appellate Case: 19-2140   Document: 010110610058       Date Filed: 11/24/2021      Page: 55



  that is not proscribed by the Ordinance. Id. at 232 (emphasis omitted).

  Moreover, roughly “43% (173 of 401) of the reports involved pedestrians who

  engaged in conduct—such as jaywalking or darting into the road—not addressed

  by the Ordinance’s median restrictions, ramp restrictions, or prohibitions on

  physical interactions/exchanges between pedestrians and vehicle occupants”—i.e.,

  conduct that, while unlawful, does not fall within the Ordinance’s ambit. Id.

        Thus, “[o]nly approximately 6% (25 of 401) of” the accident reports related

  to “behavior specific to the median, ramp, and physical interaction restrictions in

  the Ordinance”—or, stated differently, “nearly 94% (376 of 401)” of the relevant

  reports “involved [either] lawful behaviors or behaviors that the Ordinance’s

  median restrictions, ramp restrictions, and physical-exchange restrictions do not

  address.” Id. at 233 (emphasis added); see also id. at 233 & nn.16–17 (explaining

  that accident reports involving pedestrian presence near highway ramps did not

  indicate whether the pedestrian was within six feet of the ramp, and that accident

  reports involving pedestrian presence on medians did not indicate the width,

  location, or landscaping status of the particular median, such that Dr. Ragland’s

  categorization of the 25 accident reports as involving pedestrian conduct

  proscribed by the Ordinance “may be over-inclusive, and include pedestrians that

  are in locations that the City itself may deem suitable for pedestrians under”

  subsections (B) and (C) of the Ordinance).




                                           55
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021      Page: 56



        Additionally, Dr. Ragland’s “further analysis of these 25 reports indicate[d]

  that most of the[m] . . . involve[d] circumstances such as substance abuse, mental

  illness, or driver error, and many did not involve conduct that would violate”

  subsections (B) through (E) of the Ordinance. Id.; see also id. at 233–35

  (summarizing the scenarios described in each accident report, which included,

  inter alia, (1) “[a] vehicle driver who reported being shot at by the driver of

  another vehicle”; (2) “[a] pedestrian who was struck by a vehicle” during a

  potential domestic dispute; (3) a pedestrian who ran into an intersection

  screaming and jumped onto a vehicle; and (4) various instances of intoxicated,

  mentally ill, or simply disoriented pedestrians who sustained injuries from

  stepping into oncoming traffic). In Dr. Ragland’s estimate, “only four (4)

  [accident reports] clearly involved someone standing on a median or ramp, not

  otherwise likely violating an existing law”—and none “involved

  fatalities”—indicating an “extraordinary low accident rate” given the “likely

  hundreds of millions of instances of vehicles driving by persons in these

  locations” over the timeframe of the reports. Id. at 236.

        The reports also indicated the rate of pedestrian injuries and fatalities was

  quite low: “28% (112 of 401)” of the relevant reports involved “no pedestrian

  injury,” while “23% (94 of 401) exhibited the lowest injury rating, complaint of

  pain,” such that “over 51% (206 of 401) of the vehicle-pedestrian conflicts

  identified by the City [in the reports] resulted in either no or minor pedestrian

                                            56
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 57



  injury.” Id. (emphasis omitted). Of the 401 relevant accident reports, “fewer

  than 4% (15 of 401)” involved a pedestrian fatality—and a “further analysis of

  these 15 reports indicate[d] that most of these [fatality] incidents involved

  pedestrians who attempted to make illegal road crossings (such as jaywalking,

  crossing against the light, etc.).” Id.; see also id. at 236–37 (explaining that the

  reports “include[d] pedestrians who were struck by vehicles” when, inter alia,

  “jaywalking”; walking “against the light”; or walking outside the crosswalk).

  And injuries to vehicle occupants were even less common: more than 85% of the

  401 relevant accident reports involved no vehicle occupant injury, 7.5% involved

  only minor injuries, and less than 3% of reports (11 of 401) “involved more

  significant injuries (with no reported fatalities).” Id. at 237–38. Viewed

  alongside Dr. Ragland’s expert analysis, then, the accident reports do not

  support—and, indeed, rebut—the City’s position that “the Ordinance is needed in

  order to reduce the incidence of vehicle-pedestrian conflicts.” Id. at 230.

        The City, for its part, pushes back on this conclusion—but only weakly so.

  See, e.g., Aplt.’s Opening Br. at 18 & n.76, 19–22 (generically complaining about

  district court’s denial of its motion to exclude Dr. Ragland as untimely disclosed

  without adequately challenging this denial on appeal, as well as noting that Dr.

  Ragland often agreed with Ms. Lozoya’s opinions concerning theoretical traffic

  safety guidelines). Specifically, the City’s most substantive objection is that the

  district court improperly resolved disputed inferences from Dr. Ragland’s analysis

                                            57
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021     Page: 58



  in Plaintiffs’ favor. See, e.g., Aplt.’s Reply Br. at 29–30 (“emphatically

  disput[ing] the accuracy of Dr. Ragland’s report” based on, inter alia, the limited

  number of accident reports produced, the fact that the reports that were produced

  “could not possibly include every accident or near-accident involving pedestrians

  engaging in the conduct limited by the Ordinance,” and Dr. Ragland’s

  “acknowledg[ment] that it was possible that his team missed accident reports that

  included conduct that was prohibited by the Ordinance”). We, of course, review

  the record de novo, so even if the district court had improperly resolved disputed

  facts or factual inferences—and we offer no opinion on this matter—that would

  not invariably require remand, much less reversal outright. See supra note 11.

        More particularly, the City’s attempt to cast doubt on Dr. Ragland’s

  conclusions based on the data it produced to support the Ordinance is

  unconvincing. If the City has further “concrete data” supporting the necessity of

  the Ordinance’s restrictions, then it should have presented that data to the district

  court. The City, not Plaintiffs, bears the burden of establishing the relevant

  provisions of the Ordinance are narrowly tailored, and it cannot bear that burden

  by positing, on the one hand, that its own evidence is too incomplete or unreliable

  to allow for reliable analysis, yet on the other hand, that the evidence is robust

  enough to carry its legal burden. Cf. Aplt.’s App., Vol. V, at 1268–72 (Pls.’ Br.

  Regarding the Rebuttal Expert Report of Dr. David Ragland, filed June 7, 2019)

  (arguing that the “City’s criticism of its own data set and data collection,” along

                                            58
Appellate Case: 19-2140     Document: 010110610058        Date Filed: 11/24/2021     Page: 59



  with its “speculation” about “additional data regarding ‘close calls’” that “may

  not even exist” provides “no reason to doubt the reliability of Dr. Ragland’s

  opinions, or to think that the Ordinance passes constitutional muster,” especially

  given “that the City has the burden of showing that the law is . . . narrowly

  tailored to . . . addressing a significant . . . government interest”); cf. also Doe,

  667 F.3d at 1133–34 (holding that a city failed to show its ban on registered sex

  offenders in public libraries was narrowly tailored where the city “did not present

  any evidence” and “provided nothing in the record” showing such tailoring).

  Stated otherwise, the City cannot render these accident reports more probative of

  real harms arising from pedestrian presence in the areas that the Ordinance covers

  through sheer speculation—especially concerning the quality or completeness of

  the evidence that it itself produced. And, more generally, these reports do not aid

  the City’s efforts to show that the Ordinance’s restrictions are adequately tailored

  to advance real and non-speculative government interests.



                                             iii

        Lastly, the City cites general statistical information, primarily compiled in

  the Ordinance’s preamble, along with anecdotes from city councilors, police

  officers, and constituents, as evincing both the existence of real or anticipated

  harms arising from pedestrian presence in the areas addressed by the Ordinance

  and the concomitant need for the Ordinance’s restrictions to remedy those harms.

                                             59
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 60



  See Aplt.’s Opening Br. at 41. But these statistics and anecdotes are simply too

  generic or isolated to offer support for the notion that the Ordinance “serve[s] a

  substantial state interest in a direct and effective way” and, more specifically, that

  the City’s “recited harms are real,” or “that the [Ordinance] will in fact alleviate”

  any identified interests or harms “in a direct and material way.” Citizens for

  Peace in Space, 477 F.3d at 1220–21 (first alteration in original) (first quoting

  Edenfield, 507 U.S. at 773; and then quoting Turner, 512 U.S. at 664).

                                           (A)

        The Ordinance’s preamble recites a variety of general traffic statistics the

  City contends justify the Ordinance’s restrictions. See Aplt.’s App., Vol. I, at

  81–83. Among other things, these statistics indicate that, nationally, “more than

  4,000 pedestrians die and 70,000 get injured by encounters with vehicle traffic

  annually,” and that Albuquerque, and New Mexico more generally, have

  particularly extreme rates of pedestrian fatalities. Id. at 81. More specifically,

  the preamble references a University of New Mexico Study commissioned by the

  City in 2015 “to study the occurrences and possible causes of pedestrian and

  bicyclist involved crashes in Albuquerque.” Id.; see generally id., Vol. I, at

  88–158 (Pedestrian & Bicycle-Involved Crash Analysis & Safety Performance

  Enhancement at High-Traffic Intersections (“UNM Study”), dated Jan. 2016).

  The Study, according to the preamble, “revealed that among the 10 intersections

  in the City with the highest number of pedestrian injuries and fatalities,

                                            60
Appellate Case: 19-2140     Document: 010110610058        Date Filed: 11/24/2021     Page: 61



  pedestrian error and driver inattention were frequently among the top contributing

  factors”—and that, at those intersections, the Study identifies as a “contributing

  factor” the “existence of pedestrians entering traffic outside of crosswalks for

  such purposes as interacting with motorists to solicit donations.” Id. at 82; see

  also id. (reciting, generally, that interactions between pedestrians on medians and

  motorists “foster scenarios for greater driver distraction and pedestrian-vehicle

  conflicts”). The preamble goes on to state that, “absent special safety

  accommodations specifically for pedestrians such as pedestrian refuges, roadway

  medians are not designed for use by pedestrians”; moreover, national guidelines

  “recommend a minimum median width of 6 feet,” with a preference for a width of

  8-to-10 feet, for medians “contemplated to accommodate a pedestrian-refuge from

  traffic.” Id. at 82–83; see also id. at 83 (listing “potential physical, capital

  improvements” that the UNM Study recommends to “help improve intersection

  safety”).

        These statistics are of limited value, however. Broadly speaking, the injury

  and fatality numbers recited in the preamble, on their face, do not specify how

  many of these injuries or deaths—if any—were related to pedestrian presence

  near ramps or on medians, or to exchanges between pedestrians and vehicle

  occupants in Albuquerque. Nor has the City included evidence in the record

  further elucidating such generic numbers.




                                             61
Appellate Case: 19-2140   Document: 010110610058       Date Filed: 11/24/2021     Page: 62



        Quite the contrary, in fact: various portions of the record—such as the

  deposition testimony of one-time city council president Ken Sanchez, excerpted

  below—suggest a lack of understanding by at least some of the city councilors as

  to whether the statistics bore on traffic and safety problems in Albuquerque

  related to ramps, medians, and physical exchanges:

              [Counsel]: Did you personally review any studies by the National
              Highway Traffic Safety Administration in considering this
              ordinance?

              [Mr. Sanchez]: No. . . .

              [Counsel]: Do you know what percentage of [the] 4,000
              pedestrian fatalities [referenced in the Ordinance’s preamble]
              relate to pedestrians standing in medians?

              [Mr. Sanchez]: No.

              [Counsel]: Do you know what percentage of those 4,000 fatalities
              relate to pedestrian interactions with vehicles from roadsides?

              [Mr. Sanchez]: No.

              [Counsel]: Do you know what percentage . . . of the 70,000
              injuries [referenced in the Ordinance’s preamble] relate to
              pedestrians standing in medians?

              [Mr. Sanchez]: No.

              [Counsel]: Do you know what percentage of the 70,000 injuries
              relate to pedestrians interacting with vehicles from roadsides?

              [Mr. Sanchez]: No. . . .

              [Counsel]: Do you know what percentage of [New Mexico’s
              pedestrian] fatalities relate to pedestrians standing in medians?


                                          62
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 63



               [Mr. Sanchez]: No.

               [Counsel]: Do you know what percentage of those fatalities relate
               to pedestrians interacting with vehicles from roadsides?

               [Mr. Sanchez]: No. . . .

               [Counsel]: And with respect to [the] data [relating to
               Albuquerque’s pedestrian fatalities], do you know what
               percentage of those fatalities relate to pedestrians standing in
               medians?

               [Mr. Sanchez]: No.

               [Counsel]: Do you know what percentage of those fatalities relate
               to pedestrians interacting with vehicle occupants from a
               roadside?

               [Mr. Sanchez]: No.

  Id., Vol. II, at 414 (Tr. Ken Sanchez Dep., dated Sept. 12, 2018); see also id. at

  415–16.

        Indeed, the UNM Study, which was “one of the [City’s] principal bases of

  evidentiary support” for the Ordinance, id., Vol. II, at 441 (Tr. Chris Melendrez

  Dep., dated Jan. 30, 2019), is largely beside the point, as it includes virtually no

  data relevant to subsection (B) through (E)’s restrictions, see Aplees.’ Resp. Br.

  at 29, 32, 39–40 (asserting that (1) regarding subsection (B), “[t]he UNM Study .

  . . did not analyze highway exit or entrance ramps at all”; (2) regarding

  subsection (C), “[t]he UNM Study . . . did not identify a single accident involving

  a pedestrian simply standing on a median”; and (3) regarding subsections (D) &

  (E), “the UNM Study does not identify a single accident or injury caused by

                                            63
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021   Page: 64



  physical exchanges between pedestrians and motorists”—and, what’s more, “the

  only physical interaction the Study affirmatively identifies as a factor

  contributing to crashes—‘catching a connected bus’—is expressly exempt from

  the Ordinance’s prohibitions” (quoting Aplt.’s App., Vol. III, at 640–41)); see

  also Aplt.’s App., Vol. III, at 583 (City: admitting that “none of the ten

  intersections identified in” the UNM Study are located at a highway exit or

  entrance ramp, as described in subsection (B) of the Ordinance); id., Vol. II, at

  438 (the City’s Rule 30(b)(6) deponent testifying that (1) none of the intersections

  discussed in the UNM Study are “located at an entrance or exit ramp”; (2) the

  Study does not “mention entrance or exit ramps even once”; (3) the Study does

  not “report any examples of people standing on medians being hit by vehicles”;

  and (4) the Study does not “talk about people on on-ramps being hit by any

  vehicles”); cf. id., Vol. III, at 640–41, 643–45 (UNM Study) (discussing

  pedestrian solicitation of donations from motorists in the context of roadway

  accidents, but failing to specify whether this solicitation involved the “physical

  exchanges” proscribed by subsections (D) and (E) of the Ordinance and,

  furthermore, opining that such accidents could be reduced not by banning all such

  exchanges or solicitation attempts, but rather by, inter alia, increasing crosswalk

  times, installing median barriers, and strategically placing warning signs).

        The statistical evidence the City relies on, then, is not sufficiently

  particularized to the interests the City claims the Ordinance directly addresses,

                                            64
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 65



  and, therefore, does little to show that the Ordinance—as a means of addressing

  those interests—is narrowly tailored.

                                            (B)

        The City’s anecdotal evidence fares no better. As with the statistical

  evidence discussed above, the anecdotes the City cites either are too generic to

  support the Ordinance’s restrictions, or involve incidents where the nexus

  between the injuries described and the conduct that the Ordinance proscribes is

  simply too tenuous to bolster any conclusion that the City narrowly tailored the

  Ordinance to address real, non-speculative harms or to alleviate such harms in a

  direct and material way. See Aplt.’s Opening Br. at 41 (claiming that the City, in

  “enacting the Ordinance, . . . relied on . . . the observations of the Albuquerque

  Police Department and its officers’ safety concerns for pedestrians standing on

  medians and for unsafe pedestrian-vehicle interactions” and “City Councilors’ and

  their constituents’ own observations and experiences regarding pedestrian safety

  in these areas,” but citing in support of this claim only two excerpts from the

  deposition of the City’s Senior Policy Analyst, Chris Melendrez); Aplt.’s App.,

  Vol. IV, at 1107–13 (Tr. Chris Melendrez Dep., dated Jan. 30, 2019) (generically

  discussing traffic safety issues in Albuquerque; relating vague, second-hand

  accounts of pedestrian-vehicle conflicts; or recounting others’ descriptions of

  incidents involving pedestrians “r[unning] in front of . . . car[s]”); see also id.,

  Vol. II, at 400 (Tr. Trudy Jones Dep., dated Jan. 31, 2019) (testifying that she did

                                            65
Appellate Case: 19-2140     Document: 010110610058        Date Filed: 11/24/2021     Page: 66



  not need empirical data to demonstrate the necessity of the Ordinance because she

  felt it was adequately justified by “good common sense”).

        Indeed, in many respects the situations described by the anecdotes are

  largely divorced from the central thrust of the Ordinance—which is to ameliorate

  the purported harms caused by pedestrian presence near ramps and on medians, or

  pedestrian involvement in physical exchanges with vehicle occupants. Cf.

  Aplees.’ Resp. Br. at 33 (arguing, with regard to subsection (C), that “[t]he City’s

  anecdotal evidence . . . focuse[s] on conduct entirely outside the scope of” the

  median regulation or lacks the requisite modicum of detail to adequately support

  the necessity of this regulation); Aplt.’s App., Vol. II, at 402 (Tr. Trudy Jones

  Dep., dated Jan. 31, 2019) (city councilor, Trudy Jones, initially claiming,

  generally, that she had seen “[d]ozens” of pedestrians fall off medians but, when

  pressed for details, being able to describe only one, six-month-old incident

  involving an individual crossing the street and tripping when he reached the

  median, while additionally testifying that she could not recall any panhandlers

  standing on medians who had fallen off); id. at 415 (Tr. Ken Sanchez Dep., dated

  Sept. 12, 2018) (when asked what “personal experiences . . . inform[ed his] view

  that pedestrians . . . within . . . street medians can distract drivers,” describing an

  “occurrence” relating to solicitation of donations where an individual “on the

  sidewalk . . . picked up [a] bat” and damaged a vehicle near him).




                                             66
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021     Page: 67



        Thus, as with its statistical evidence, the City’s anecdotal evidence simply

  misses the mark. While these statistics and anecdotes—like the accident reports

  and Ms. Lozoya’s opinions discussed above—might be relevant factors in an

  overarching policymaking process by Albuquerque’s city council, they have little

  bearing, in this case, on the question of whether the Ordinance is narrowly

  tailored to achieving significant government interests that are real and not

  speculative.




                                            b

        In light of the paucity of evidence proffered by the City showing that “the

  harms or the remedial effects of” the Ordinance “are supported” by more than

  “speculation [and] conjecture,” the Ordinance’s breadth merely reinforces our

  ultimate conclusion that the Ordinance “burdens substantially more speech than is

  necessary to further [the City’s] legitimate interests” and is, therefore, not

  narrowly tailored. McCraw, 973 F.3d at 1071; see id. at 1073–74 (noting that,

  “[f]or a regulation to be narrowly tailored, it must not only promote ‘a substantial

  government interest,’ but that interest must ‘be achieved less effectively absent

  the regulation, and . . . not burden substantially more speech than is necessary to

  further the government’s legitimate interests,’” and that a government’s failure to

  present “evidence of concrete harm arising from” the activities it seeks to restrict

                                            67
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021   Page: 68



  “infects our analysis of both the ‘ends’ and the ‘means’” chosen by the

  government (omission in original) (emphasis added) (quoting Verlo, 820 F.3d at

  1134)).

        By their plain terms, subsections (B) through (E) of the Ordinance sweep

  broadly and substantially burden private speech, “prohibit[ing] all expressive

  activity in a wide variety of spaces where Albuquerque’s citizens have

  historically . . . exercised their” First Amendment rights. Aplees.’ Resp. Br. at 2.

  Subsection (B) erects a six-foot buffer zone around all of Albuquerque’s highway

  entrance and exit ramps, subject only to limited exceptions. The City concedes

  there are no ramps in Albuquerque that fall outside Subsection (B)’s ambit. See

  Aplt.’s Opening Br. at 49 (acknowledging that the City “did not select certain

  controlled access roadways to be included in the Ordinance,” but rather “included

  all three of them” (emphasis added)). Likewise, subsections (D) and (E) bar all

  exchanges between pedestrians and vehicle occupants where the vehicle is in a

  travel lane or at an intersection, absent extenuating circumstances; the subsections

  “contain[] no geographic or temporal limitations” and “appl[y] through

  Albuquerque’s 190 square miles, in any neighborhood, at any time of day and no

  matter the traffic volume.” Aplees.’ Resp. Br. at 10. As well, Subsection

  (C)—the median regulation—proscribes expressive conduct across numerous

  categories of medians throughout the City.




                                            68
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 69



        Thus, the Ordinance’s text alone makes clear that numerous public fora

  throughout Albuquerque are effectively rendered off-limits for speech and

  expressive conduct through these regulations. Cf. Edenfield, 507 U.S. at 777

  (“Broad prophylactic rules in the area of free expression are suspect. Precision of

  regulation must be the touchstone in an area so closely touching our most

  precious freedoms.” (quoting NAACP v. Button, 371 U.S. 415, 438 (1963))); cf.

  also McCullen, 573 U.S. at 492 (noting the “First Amendment virtues of targeted

  injunctions[,] as alternatives to broad, prophylactic measures”). While the City

  objects to this characterization, its objections are unpersuasive. Broadly, the City

  claims the Ordinance “does not impose a substantial burden on speech because it

  has a limited application,” but what the City means by “limited application” is

  telling. Aplt.’s Opening Br. at 38. That is, the City contends the Ordinance’s

  application is “limited” because it “applies only to locations within the roadway

  that are: (1) not designed for pedestrian use or for pedestrian-vehicle interactions,

  and (2) in close proximity to high-speed and high-volume traffic.” Id. at 38–39.

        However, the City is not permitted to claim the Ordinance has a limited

  ambit or imposes a light burden on First Amendment rights by effectively

  “downgrading” the public fora it restricts through the invocation of roadway

  design guidelines. First Unitarian Church, 308 F.3d at 1129 n.11 (“The Supreme

  Court has made clear that once an ‘archetype’ of a public forum has been

  identified, it is not appropriate to examine whether special circumstances would

                                            69
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021      Page: 70



  support downgrading the property to a less protected forum.”). Nor can the City

  narrow the Ordinance’s scope by observing that its restrictions leave “[o]ther

  portions of the roadway that are either designed for pedestrian use or which

  provide a greater refuge from the dangers of high-speed traffic . . . available for

  speech activities,” as this argument effectively conflates the narrow tailoring

  inquiry with an alternative channels analysis. See, e.g., iMatter Utah, 774 F.3d at

  1267 (“[The government] contends that if a regulation leaves open ample

  alternative forums for communication, then that regulation is narrowly tailored.

  The district court rejected [this] position, concluding that it ‘improperly conflated

  the government’s need to narrowly tailor its regulations with its need to

  demonstrate ample alternatives for free speech.’ ‘Even if ample alternatives for

  speech exist,’ the district court explained, ‘the [government] cannot simply

  prohibit a group from speaking in a traditional public forum without

  demonstrating how the [government’s] restriction on speech is narrowly tailored

  to serve a significant interest.’ We agree. Although a narrowly tailored

  regulation may tend to leave open ample alternatives for communication, there is

  no basis for substituting one requirement for the other.” (citations omitted)

  (quoting iMatter Utah v. Njord, 980 F. Supp. 2d 1356, 1372 (D. Utah 2013)));

  Cutting v. City of Portland, 802 F.3d 79, 88 (1st Cir. 2015) (noting that “the fact

  that there are other places where plaintiffs may engage in their expressive activity

  ‘misses the point’” of the narrow tailoring inquiry, and a “flat ban on speech in a

                                            70
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 71



  particular forum . . . can fail narrow tailoring even if it leaves open other channels

  for plaintiffs to engage in their expressive activity” (quoting McCullen, 573 U.S.

  at 489)).

        Beyond these arguments, the City also specifically asserts that subsection

  (C) is sufficiently tailored in scope to pass constitutional muster because it

  “would apply [only] to 20% of the roadways in Albuquerque.” Aplt.’s Opening

  Br. at 53; see Aplt.’s Reply Br. at 14; see also Aplt.’s App., Vol. IV, at 1135–36

  (Ms. Lozoya testifying that “20 percent” of Albuquerque’s “4600 lane miles of

  [city] roadway” would be subject to the Ordinance’s prohibitions). But this

  roadway estimation tells us little about how many of Albuquerque’s medians

  come under subsection (C)’s restrictions, and the City itself concedes that it never

  specifically counted how many medians would be covered by the median

  regulation. See Aplt.’s Opening Br. at 53 (admitting that the City “did not

  provide a precise figure for the number of medians affected” to the district court);

  Aplt.’s Reply Br. at 14 (“Plaintiffs are correct that the City never did a

  median-by-median count to determine how many would come within the scope of

  the Ordinance.”).

        More broadly, testimony from Albuquerque’s Senior Policy Analyst, Chris

  Melendrez, indicates that the City’s efforts to measure the median regulation’s

  overall breadth were cursory at best:




                                            71
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 72



               [Counsel]: Did [the City] undertake any analysis to determine
               how many medians would be available to people who wanted to
               solicit donations?

               [Mr. Melendrez]: Only in the sense that we reviewed the map of
               the city and which roadways would be impacted. And it was easy
               to identify large swaths of the city that wouldn’t be impacted.

               [Counsel]: Do you know about how many medians would still be
               available that wouldn’t be impacted by the ordinance?

               [Mr. Melendrez]: We didn’t—I never did a numeric count.

               [Counsel]: Did you ever ask for data or information from another
               City department on how many medians would be left open for
               individuals soliciting donations?

               [Mr. Melendrez]: No. . . .

               [Counsel]: Did you or any other policy analyst or anyone else
               working on the ordinance [conduct observational activities to
               assess the number of unaffected medians]?

               [Mr. Melendrez]: You know, I don’t know that we went out and
               did, like, a data gather, you know, a visual survey of where
               people are standing or anything like that.

  Aplt.’s App., Vol. III, at 815 (Tr. Chris Melendrez Dep., dated Jan. 30, 2019).

        Moreover, Ms. Lozoya’s testimony with regard to subsection (C)(2), which

  restricts pedestrians from being present on landscaped medians, reinforces the

  breadth of subsection (C)’s median regulation because she testified that the City’s

  policy “is to landscape most medians as long as they are about 10 to 12 feet in

  width or wider.” Id., Vol. III, at 589. And last, but not necessarily least on the

  breadth scale, subsection (C)(3) would appear to vest near-unbridled discretion in


                                            72
Appellate Case: 19-2140    Document: 010110610058      Date Filed: 11/24/2021      Page: 73



  the “City Traffic Engineer” to deem specific medians unsafe and, consequently,

  bar pedestrians from using them. See id., Vol. VI, at 1440 (allowing the City

  Traffic Engineer to “identif[y] by signage as not suitable for pedestrian use” any

  median in Albuquerque “based on identifiable safety standards” or “objectively

  unsuitable features”).

        Thus, the median regulation could conceivably leave virtually no medians

  available to Albuquerque residents for speech or expressive conduct. More to the

  point, the City has failed to provide us with concrete, adequate evidence that

  would permit us to draw contrary inferences.

                                            c

        In contending that the Ordinance is narrowly tailored, and that it has

  proffered sufficient evidence of such tailoring, the City relies almost exclusively

  on our decision in Evans v. Sandy City. See Aplt.’s Reply Br. at 3 (“Ultimately,

  this appeal requires the Court to decide how Evans applies to the facts of this

  case.”). The City asserts that its approach—i.e., “limit[ing] the Ordinance’s

  application to only those locations that are not designed to accommodate

  pedestrians and for which there is objective evidence of safety concerns”—is

  “exactly in line with, and arguably more comprehensive, than what Sandy City

  did in Evans.” Aplt.’s Opening Br. at 41; see also Aplt.’s Suppl. Br. at 4

  (claiming the City “produced more comprehensive evidence in support of” its

  interest in reducing pedestrian-vehicle conflicts “than Sandy City produced in

                                           73
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021      Page: 74



  Evans” and emphasizing that “the Ordinance was created in the context of a

  severe pedestrian safety problem,” which “created a heightened incentive for the

  City to reduce pedestrian-vehicle conflicts through a variety of measures”).

        As well, the City argues that the evidence it has proffered to support the

  Ordinance is comparable to, and even more substantial than, the evidence

  presented in Evans. See id. at 42 (comparing the City’s reliance on “observations

  of [Albuquerque police officers],” “traffic engineering principles, nationally

  accepted traffic design guides, pedestrian fatalities statistics, the observations of

  the City Councilors and of their constituents, and . . . police reports” to our

  determination in Evans that “subjective observations of a police captain and

  prosecutor regarding the dangerousness of medians were sufficient to show that

  the ordinance” at issue was narrowly tailored).

        By brushing off its evidence, says the City, the district court “imposed a

  much higher [narrow tailoring] burden” than the one we explicated in Evans,

  which consequently warrants reversal in this case. Id. at 45. But Evans is not the

  panacea that the City believes it to be. To start, that case’s facts are plainly

  distinguishable. Briefly, in Evans we considered whether Sandy City, Utah’s

  ordinance—which prohibited persons from sitting or standing on unpaved

  medians or medians less than three feet wide—was narrowly tailored. See Evans,

  944 F.3d at 851–52. We ultimately concluded that the ordinance was narrowly

  tailored for several reasons. Among these reasons, we concluded that the

                                             74
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021     Page: 75



  ordinance did not impose a substantial burden on the plaintiff’s speech. While

  the Evans plaintiff had “received two citations for standing on a paved 17-inch

  median,” it was uncontested that “[a] mere ten feet away from where he was

  cited, the median [in question was] wider than 36 inches and [was] therefore

  unaffected by the [o]rdinance”—and we “simply [could not] accept th[at] ten-foot

  difference on the same median as a substantial burden on speech.” Id. at 857.

        As well, we held a “direct relationship exist[ed] between the City’s goal of

  promoting public safety and the restriction on speech it selected.” Id. at 858.

  Sandy City’s police captain, “a[n] . . . official who had years of experience

  dealing with unsafe situations involving pedestrians on medians[,] . . . conducted

  a survey of the medians” in the city; based on these observations, “the [c]ity

  drafted the [o]rdinance limiting it only to those medians where it would be

  dangerous to sit or stand at any time of day, at any traffic speed or volume.” Id.

  The city’s prosecutor, who had also surveyed the medians, explained that unpaved

  medians were included because of the “tripping hazard” they presented. Id. We

  found such evidence “sufficient to satisfy the [c]ity’s burden to show the

  [o]rdinance” was narrowly tailored. Id.; see id. (“The [o]rdinance only prohibits

  sitting or standing on narrow or unpaved medians where it would be dangerous to

  do so. This is the sort of close fit the narrow tailoring requires.”). Additionally,

  we rejected the plaintiff’s argument that the city “failed to satisfy its evidentiary

  burden because it did not provide accident reports or complaints regarding

                                            75
Appellate Case: 19-2140     Document: 010110610058         Date Filed: 11/24/2021    Page: 76



  medians in all parts of the [c]ity,” holding that the city was “not require[d] . . . to

  wait for accidents to justify safety regulations.” Id.

        The City’s Ordinance at issue here is plainly more burdensome and less

  tailored than the one at issue in Evans—even putting aside the fact that the City’s

  Ordinance targets more categories of fora and types of conduct than did the

  ordinance in Evans. The relevant regulation for comparison with

  Evans—subsection (C)’s median regulation—is substantially broader in scope

  than was the regulation in Evans. In Evans, Sandy City prohibited persons from

  standing or sitting on medians slimmer than three feet, and on unpaved medians

  that presented tripping hazards. Here, Albuquerque sets its minimum width

  requirement at six feet—double the width in Sandy City’s ban—provided such a

  median is in a roadway with a speed limit of thirty miles per hour or higher, or is

  within twenty-feet feet of an intersection with such a roadway. Moreover,

  Albuquerque also bars pedestrians from being present on all landscaped medians,

  and it delegates broad, largely unchecked power to a City official to deem

  medians “unsafe” and concomitantly cordon them off from pedestrian usage.

        More significantly, the City points to no evidence indicating how many

  medians are covered by the restrictions in subsection (C); indeed, while the City

  claims this subsection is narrowly tailored because it, conceivably, applies only to

  those portions of medians that the City has deemed unsafe, rather than entire

  medians, see Aplt.’s Reply Br. at 14–16; Aplts.’ Suppl. Br. at 10–11, the City

                                             76
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021   Page: 77



  cites no evidence in the record that large portions of regulated medians are left

  open to expressive conduct—and it offers nothing resembling the uncontested fact

  in Evans that the plaintiff could simply move ten feet down the same median and

  continue his conduct, which (as Plaintiffs correctly assert) was “central” to our

  reasoning in that case, see Aplees.’ Resp. Br. at 43–44 (arguing the contrast with

  Evans “could not be more stark” because, unlike in Evans, where the plaintiff’s

  ability to avail himself of the same median was “central” to our narrow tailoring

  finding, in this case, “speakers in Albuquerque do not enjoy the freedom to move”

  to “another median—much less ten feet down the same median”—or to “a

  virtually identical location to engage in the same speech,” as the City has barred

  pedestrians from “all entrance and exit ramps” and “all medians that are

  commonly used for communication,” along with barring qualifying physical

  exchanges “in every street in every part of the City”).

        Indeed, any attempt by the City to create a favorable comparison between

  the scope of the Ordinance here and the scope of the ordinance in Evans is largely

  undercut by the fact—established by Ms. Lozoya’s testimony—that the

  landscaping restriction in subsection (C)(2) likely sweeps in most of

  Albuquerque’s widest medians. See Aplt.’s App., Vol. III, at 589 (testifying that

  the City’s policy “is to landscape most medians as long as they are about 10 to 12

  feet in width or wider”). And unlike Albuquerque’s Ordinance, Sandy City’s

  ordinance had no provision allowing for a municipal officer to deem medians

                                           77
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 78



  unsafe based on undefined “safety standards.” Thus, the City cannot argue that

  the Ordinance’s median regulation imposes only a slight burden based on a

  comparison with the regulation at issue in Evans.

        Yet, more particularly, the City also argues that subsection (C)(2), by itself,

  is a lawful regulation, given that we upheld Sandy City’s similar prohibition on

  persons standing or sitting on “unpaved medians” in Evans. See Aplt.’s Reply Br.

  at 17 (claiming that subsection (C)(2) is “clearly narrowly tailored under Evans,”

  and that the City need not present “evidence of ‘accidents or incidents stemming

  from pedestrian presence in the landscaped areas of medians’” because “the First

  Amendment ‘does not require [it] to wait for accidents to justify safety

  regulations’” (first quoting Aplees.’ Resp. Br. at 36; and then quoting Evans, 944

  F.3d at 858)). But this argument fails for numerous reasons.

        At the outset, the City cannot justify this particular provision simply by

  citing to Evans; rather, it is required to come forward with some evidence

  demonstrating that the provision ameliorates real, not speculative, harms, in a

  direct and material way. Cf. Doe, 667 F.3d at 1133–34 (rejecting a city’s bare

  citation to “other cases in which courts have found challenged restrictions” like

  the one at issue “to be narrowly tailored” because the question of “whether the

  restrictions at issue in those cases were narrowly tailored in the respective

  contexts of those cases d[id] not compel any conclusion as to the [c]ity’s ban in

  this case,” and stating more broadly that “[g]eneral reference to other cases

                                            78
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021       Page: 79



  involving other cities, other restrictions, other interests to be served, and other

  constitutional challenges do not relieve” the city of its narrow tailoring obligation

  “in this case”). Nor is it clear that subsection (C)(2) is readily analogous to the

  “unpaved median” provision in Evans, at least not without further factual

  elaboration on the contours of that subsection by the City. This is especially true

  given that the scope of subsection (C)(2) seems much broader than that of the

  regulation in Evans, in light of Ms. Lozoya’s testimony on the breadth of the

  City’s landscaping policy. See Aplt.’s App., Vol. III, at 589.

        More to the point, the City has presented no anecdotes or data indicating

  the existence of a real or concrete safety issue arising from pedestrian presence on

  landscaped medians. By contrast, in justifying its “unpaved medians” restriction,

  Sandy City presented testimony from its police captain that “sitting or standing on

  . . . unpaved medians [was] a public safety hazard” in light of “several close

  calls” between pedestrians and vehicles that could have led to “devastating”

  accidents. Evans, 944 F.3d 854; cf. id. (noting that the city’s prosecutor was

  notified by police of “safety issues” relating to people “falling into traffic”).

  Moreover, Sandy City “further confirmed” its “public safety justification”

  through the drafting procedure employed by its prosecutor, who “gathered

  information by surveying the [c]ity’s medians” and subsequently concluded that

  “unpaved medians, which were typically covered in rocks, boulders, and in some

  cases shrubs, were dangerous because pedestrians could easily lose their footing

                                             79
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021   Page: 80



  or trip on uneven surfaces.” Id. at 854–55; see id. at 858 (“The [c]ity prosecutor

  explained he included unpaved medians where the ‘footing isn’t uniform,’ which

  posed a tripping hazard.”). Thus, we concluded that such evidence was

  “sufficient to satisfy” the city’s narrow tailoring burden. See id. at 858. We have

  no such evidentiary showing here.

        To be sure, Albuquerque counters that, under Evans, it need not present

  much, if any, evidence in support of this subsection. Rather, it reasons that it can

  simply rely on its own common sense and a desire to proactively prevent

  accidents before they occur. See Aplt.’s Reply Br. at 17 (“Plaintiffs attack

  [subsection (C)(2)] as lacking evidence of ‘accidents or incidents stemming from

  pedestrian presence in the landscaped areas of medians.’ But, such evidence is

  not necessary; the First Amendment ‘does not require the government to wait for

  accidents to justify safety regulations.’” (first quoting Aplees.’ Resp. Br. at 36;

  and then quoting Evans, 944 F.3d at 858). True, we have recognized that the

  government may act proactively, see Evans, 944 F.3d at 858—and that, more

  broadly, the government is “permitted . . . to justify speech restrictions by

  reference to studies and anecdotes pertaining to different locales altogether, or

  even . . . based solely on history, consensus, and ‘simple common sense,’” and it

  need not proffer either “empirical data . . . accompanied by a surfeit of

  background information” or a “double-blind empirical study[ ] or a linear

  regression analysis” to bear its First Amendment burden, Aptive, 959 F.3d at 989,

                                            80
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 81



  992 n.11 (first quoting Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 555 (2001);

  and then quoting Luce v. Town of Campbell, 872 F.3d 512, 517 (7th Cir. 2017)).

        But “the City’s prerogative to determine how to support a regulation does

  not extinguish its burden to ‘show that its recited harms are real,’” McCraw, 973

  F.3d at 1073 (quoting Citizens for Peace in Space, 477 F.3d at 1221)—and here,

  not only has the City put forward inadequate evidence of real, non-speculative

  harms arising from pedestrian presence on landscaped medians, but, more

  significantly, the evidence it has put forward belies any notion that the City, in

  reality, faces such harms. Most prominently, the City points to not one accident

  report among the 900 it produced that relates to some kind of pedestrian accident

  or danger involving a landscaped median, and it cites to nothing else in the record

  bolstering the idea that its common-sense rationale for this particular provision is

  grounded in anything more than speculation. In other words, while we approved

  of Sandy City’s use of common sense and anecdotes to justify its regulation in

  Evans, what was absent there—and present here—is concrete data that undercuts

  such anecdotal and common sense evidence. Cf. id. at 1083 (Hartz, J.,

  concurring) (“The purported government interest is public safety. But a number

  of years of relevant data [regarding Oklahoma City] failed to support the claimed

  danger. I am not saying that such data are necessary to support a claim of danger.

  . . . But when there are data available, and they contradict what common sense




                                            81
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 82



  and expert opinion may tell us, courts must be cautious before endorsing a

  governmental claim of danger.” (emphasis added)).

        Thus, for this reason, the City’s reliance on Evans is misplaced and, more

  importantly, its reliance on scattered anecdotes in the record and its generic

  invocation of “common sense” are simply not enough to demonstrate that

  subsection (C)(2) is directed at remediating real harms in a manner that does not

  burden substantially more speech than necessary. Cf. id. at 1072–73 (conceding

  that “municipalities remain free to determine what type of evidence they will use

  to support proposed remedial regulations,” and that “a government need not wait

  for accidents or fatalities to address its interest through safety regulations,” but

  concluding that Oklahoma City’s proffered evidence “d[id] not meet [its]

  burden,” and admitting that we were “baffled as to why” there was not more

  objective evidence of pedestrian injuries if “medians present[ed] the danger that

  the [c]ity argue[d] they d[id]”); Aptive, 959 F.3d at 989, 993 (finding Castle

  Rock’s “anecdotal and common-sense showing . . . woefully insufficient, when

  viewed through the ‘helpful’ prism” of cases in which “anecdotes, history, or

  common sense” had “previously been invoked,” because, inter alia, the

  “common-sense and anecdotal evidence that” was presented was “contradicted by

  the police chief’s testimony that there was no evidence that [the regulated

  conduct] posed a threat to public safety and the accompanying data

  demonstrat[ed] that there ha[d] not been any complaints about [such conduct

                                             82
Appellate Case: 19-2140   Document: 010110610058       Date Filed: 11/24/2021     Page: 83



  during the time period that was regulated]” (emphasis added) (quoting Pac.

  Frontier v. Pleasant Grove City, 414 F.3d 1221, 1235 n.12 (10 th Cir. 2005)).

                                           ***

        In sum, the City’s largely evidence-free approach to establishing subsection

  (C)(2)’s constitutionality—an approach that is unavailing—is emblematic of its

  efforts, more broadly, to demonstrate the Ordinance’s constitutionality—efforts

  that are also unavailing. With regard to subsection (B), the City all but admitted

  at oral argument that it lacks concrete evidence that such a sweeping prohibition

  on pedestrian presence near highway ramps is necessary to ameliorate, in a direct

  and material way, real, non-speculative safety concerns. See Oral Arg. at

  2:43–3:01 (The court: “In the summary judgment record that was presented to the

  district judge and that’s on review here, was there any evidence of any . . .

  accidents associated with an entrance or exit of a highway ramp?” City counsel:

  “Not any that involved pedestrians.”).

        And while the City strives to rely on accident reports to justify subsections

  (C) through (E), those reports actually belie any notion that these subsections

  alleviate a real, non-speculative government public-safety concern in a direct and

  material way. The City’s attempt to bolster its showing by citing Ms. Loyoza’s

  theoretical opinions, scattered and factually inapposite anecdotes, and its

  “common sense” are simply not enough to tighten the impermissibly “loose fit

  between [the City’s chosen] means”—the Ordinance—“and [its] safety interest.”

                                           83
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021   Page: 84



  McCraw, 973 F.3d at 1077. Thus, the City fails to carry its burden of showing

  that the Ordinance does not substantially burden more speech than necessary to

  advance its real, significant interests in pedestrian safety.

                                             3

        In addition to its evidentiary arguments discussed supra, the City also

  contends that the district court erred in “improperly concluding that the

  Ordinance”—and, in particular, subsections (C), (D), and (E)—“was not narrowly

  tailored due to the City’s alleged failure to ‘offer evidence that prove[d]

  “alternative measures that burden substantially less speech would fail to achieve

  the government’s interests.”’” Aplt.’s Opening Br. at 44 (quoting Martin, F.

  Supp. 3d at 1035). Under Evans, says the City, it was not required to prove the

  inadequacy of less-restrictive means unless the district court “first . . .

  determin[ed] that the [Ordinance] burdens substantially more speech than

  necessary.” Id.; see also Aplt.’s Reply Br. at 2–3 (arguing that the Plaintiffs’

  insistence on a “strict application of the less restrictive means inquiry” would

  “distort[] the deferential ‘substantially broader than necessary’ inquiry and . . . is

  contrary to . . . Evans”).

        Plaintiffs counter by citing McCraw, which we issued during the pendency

  of this appeal; under McCraw, argue Plaintiffs, the City is required to prove that

  less-restrictive means would fail to achieve its stated interests as effectively. See

  Aplees.’ Suppl. Br. at 2; see also Aplees.’ Resp. Br. at 19 (arguing that, under our

                                             84
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021     Page: 85



  pre-McCraw precedent—along with the Supreme Court’s decision in McCullen v.

  Coakley—the City must demonstrate “why obvious, less-burdensome measures

  were insufficient to address its stated concerns” in order to establish narrow

  tailoring). But cf. Aplt.’s Suppl. Br. at 14–15 (maintaining that the less-

  restrictive-means inquiry does not arise until the court has made a predicate

  determination that the regulation is “substantially broader than necessary,” and

  that McCraw did not change this, but nevertheless claiming that the City did, in

  fact, “introduce evidence of alternative measures it considered before enacting the

  Ordinance” that would satisfy any less-restrictive-means burden).

        In framing their less-restrictive-means arguments in this manner, the parties

  broach a potential tension between our two most recent cases analyzing content-

  neutral time, place, and manner restrictions in public fora. As a general matter,

  “we must endeavor to interpret our cases in a manner that permits them to coexist

  harmoniously . . . with each other.” United States v. Hansen, 929 F.3d 1238,

  1254 (10th Cir. 2019) (collecting cases); accord United States v. Miers-Garces,

  967 F.3d 1003, 1018 (10th Cir. 2020), cert. denied, 141 S. Ct. 1431 (2021). In

  undertaking this endeavor, we discover that what might, at first blush, appear to

  be a substantive tension between Evans and McCraw is, by and large, illusory,

  and—perhaps, more to the point—these two cases may “coexist harmoniously”

  without difficulty. Hansen, 929 F.3d at 1254. That is to say, when read

  alongside controlling Supreme Court authority and our prior precedents, Evans

                                            85
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021       Page: 86



  and McCraw are best interpreted (as relevant here) as stating the following

  principle: in carrying its burden of proving that a content-neutral time, place, and

  manner regulation of speech or expressive conduct in a traditional public forum is

  narrowly tailored, the government will ordinarily need to show that it seriously

  considered alternative regulatory options that burden less protected speech or

  expressive conduct, yet also have the potential of achieving its real and

  significant interests. Such a principle fits squarely with McCraw, among other

  cases, and, as we explain below, nothing in Evans is to the contrary.

        We begin below by discussing our decisions in Evans and McCraw, along

  with other caselaw from the Supreme Court and this court. Upon identifying the

  operative principles running through these cases, we apply those principles to the

  instant matter. Here, Albuquerque has failed to establish that it seriously

  considered less-restrictive means to the Ordinance, which also have the potential

  of achieving its real and significant interests. This failing by the City has the

  effect of underscoring and reinforcing our overarching conclusion: the City has

  not shown that the Ordinance is narrowly tailored to advance real, non-

  speculative interests.

                                             a

                                             i

                                            (A)

        In addressing the question of whether the government must consider less-

                                            86
Appellate Case: 19-2140     Document: 010110610058        Date Filed: 11/24/2021        Page: 87



  restrictive means as a facet of its narrow tailoring analysis, Evans and McCraw

  grapple with the implications of the Supreme Court’s decision in McCullen v.

  Coakley, which in turn applied the Court’s seminal First Amendment decision,

  Ward v. Rock Against Racism. Accordingly, we start our analysis with Ward,

  working our way forward in time to McCraw.

        Ward dealt with a New York City regulation requiring performers in

  Central Park’s Naumberg Acoustic Bandshell “to use sound-amplification

  equipment and a sound technician provided by the city.” Ward, 491 U.S. at 784.

  The Court held that the regulation was a permissible, content-neutral time, place,

  and manner restriction and, more particularly, that the regulation was narrowly

  tailored to serving the city’s significant interest in “ensuring the ability of its

  citizens to enjoy whatever benefits the city parks have to offer, from amplified

  music to silent meditation.” Id. at 796–97. In reaching this narrow-tailoring

  conclusion, the Court disapproved of the appellate court’s contrary analysis,

  which turned on New York City’s failure to show that the sound-amplification

  regulation was the least-restrictive means to achieving the city’s substantial

  interests. Id. at 797. In “sifting through all the available or imagined alternative

  means of regulating sound volume in order to determine whether the city’s

  solution was ‘the least intrusive means’ of achieving the desired end,” the

  appellate court erred, as the “less-restrictive-alternative analysis . . . has never

  been a part of the inquiry into the validity of a time, place, and manner

                                             87
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021      Page: 88



  regulation.” Id. (omission in original) (quoting Regan v. Time, Inc., 468 U.S.

  641, 657 (1984) (opinion of White, J.)).

        Rather, “restrictions on the time, place, or manner of protected speech are

  not invalid ‘simply because there is some imaginable alternative that might be

  less burdensome on speech.’” Id. (quoting United States v. Albertini, 472 U.S.

  675, 689 (1985)). Thus, the Court “reaffirm[ed] . . . that a regulation of the time,

  place, or manner of protected speech must be narrowly tailored to serve the

  government’s legitimate, content-neutral interests but that it need not be the least

  restrictive or least intrusive means of doing so.” Id. at 798 (emphases added); see

  id. at 800 (“So long as the means chosen are not substantially broader than

  necessary to achieve the government’s interest, however, the regulation will not

  be invalid simply because a court concludes that the government’s interests could

  be adequately served by some less-speech-restrictive alternative.”).

        Yet, twenty-five years later, the Court decided McCullen v. Coakley.

  McCullen invalidated a Massachusetts statute that enacted a “buffer zone” around

  certain medical facilities; specifically, the statute criminalized standing on a

  public way or sidewalk within thirty-five feet of any non-hospital facility that

  performed abortions. McCullen, 573 U.S. at 469, 496–97. The Court found that

  the statute “burden[ed] substantially more speech than necessary to achieve

  [Massachusetts’s] asserted interests,” and in making this finding, the Court

  discussed a number of alternative, regulatory options that could address the

                                             88
Appellate Case: 19-2140     Document: 010110610058        Date Filed: 11/24/2021    Page: 89



  state’s significant interests while burdening substantially less speech in the

  process. Id. at 490–94. The state replied that it had tried alternative approaches,

  but that they had been ineffectual. Id. at 494. The Court was unmoved,

  observing that the state failed to identify “a single prosecution brought under

  th[ese alternative] laws within at least the last 17 years.” Id.

        Given this failure, the Court concluded the state “ha[d] not shown that it

  seriously undertook to address the problem[s it cited as justifying the buffer zone

  statute] with less intrusive tools readily available to it,” nor had it “shown that it

  considered different methods that other jurisdictions ha[d] found effective.” Id.

  Moreover, in response to Massachusetts’s argument that enforcing the buffer zone

  law was easier than enforcing alternative measures, the Court opined that, “[t]o

  meet the requirement of narrow tailoring, the government must demonstrate that

  alternative measures that burden substantially less speech would fail to achieve

  the government’s interests, not simply that the chosen route is easier.” Id. at 495.

  Notably, in performing its analysis and reaching its holding, the Court did not shy

  away from Ward. Quite the contrary: McCullen liberally cited Ward throughout.

  See, e.g., id. at 477–78, 486.

        Against this backdrop we first decided Evans v. Sandy City. As noted

  supra, Evans affirmed that Sandy City’s median ordinance was narrowly tailored

  to achieve the significant interest of public safety. See Evans, 944 F.3d at

  851–52, 860. In reaching this conclusion, we rejected two arguments made by the

                                             89
Appellate Case: 19-2140    Document: 010110610058         Date Filed: 11/24/2021    Page: 90



  plaintiff. First, the plaintiff “contend[ed] [Sandy] City did not meet its burden to

  justify the fit between the ends [i.e., public safety] and the means [i.e., the

  ordinance] when it failed to ‘compile any data, statistics, or accident reports’”;

  according to the plaintiff, “th[is was] the grit of McCullen: governments must

  provide real evidence to justify their public safety concerns.” Id. at 857; see id.

  (the plaintiff claiming that Sandy City’s “failure to conduct research and analysis

  [was] dispositive” as to the narrow tailoring question). We recognized that, in

  McCullen, the Supreme Court “explained [that] evidence of a problem at one

  abortion clinic at one time did not justify the burden [that Massachusetts’s buffer

  zone statute placed] on other clinics at other times,” but from this explanation we

  did not glean a “new evidentiary requirement for governments to compile data or

  statistics” in order to carry their narrow tailoring burden. Id. at 857–58. Instead,

  “governments bear the same burden” after McCullen as they did before, under

  Ward: i.e., they must “show a regulation does not ‘burden substantially more

  speech than is necessary to further [their] legitimate interests.’” Id. at 858

  (quoting McCullen, 573 U.S. at 486).

        Second, and more relevant for our purposes here, the Evans plaintiff

  “argue[d] the [o]rdinance [was] not narrowly tailored because [Sandy] City did

  not demonstrate alternative measures that burden substantially less speech would

  fail to promote public safety.” Id. at 858. More particularly—and crucially—the

  plaintiff argued as follows: “since the City did not ‘prove that it actually tried

                                             90
Appellate Case: 19-2140     Document: 010110610058         Date Filed: 11/24/2021     Page: 91



  other methods to address the problem,’ . . . [the court] should strike down the

  [o]rdinance as not narrow tailored.” Id. at 858–59 (quoting Evans Aplt.’s

  Opening Br. at 31, which in turn quotes Reynolds v. Middleton, 779 F.3d 222, 231

  (4th Cir. 2015)). We rejected this argument, holding that, while McCullen

  “taught us [that] a less restrictive means analysis might be helpful in the narrow

  tailoring inquiry, . . . it did not modify Ward’s clear rule”: i.e., that a time, place,

  and manner regulation must be “narrowly tailored to serve the government’s

  legitimate, content-neutral interests,” but that it “need not be the least restrictive

  or least intrusive means of doing so.” Id. at 859 (emphasis added) (quoting Ward,

  491 U.S. at 798). “So long as the means chosen are not substantially broader than

  necessary to achieve the government’s interest,” a regulation “will not be invalid

  simply because a court concludes that the government’s interest could be

  adequately served by some less-speech-restrictive alternative.” Id. at 859

  (emphasis omitted) (quoting Ward, 491 U.S. at 800).

        Less than a year later, we decided McCraw, striking down Oklahoma City’s

  median ordinance: we concluded that it was insufficiently tailored, and supported

  by only speculative interests. See McCraw, 973 F.3d at 1071–73, 1077–78. As

  McCullen did with Ward, we cited Evans liberally throughout our opinion. But

  we reached a slightly different resolution with the McCraw plaintiffs’ less-

  restrictive-means argument than we did with the Evans plaintiff’s argument.

  After concluding that Oklahoma City “ha[d] not met its burden to demonstrate

                                              91
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021     Page: 92



  that its interest [was] based on a concrete, non-speculative harm” and that,

  instead, the city’s ordinance actually “place[d] a severe burden on plaintiffs’

  speech,” we also determined, “[i]n light of the severity of [the ordinance’s]

  burden,” that the city “ha[d] failed to demonstrate that less burdensome

  alternatives would not achieve its interest in median safety.” Id. at 1073–74

  (emphasis added). We noted that the city “acknowledge[d] in its brief” that,

  “under McCullen, ‘[it needed to] . . . demonstrate that alternative measures that

  burden substantially less speech would fail to achieve the government’s interests,

  not simply that the chosen route is easier.’” Id. at 1074 (quoting McCullen, 573

  U.S. at 495). Nonetheless, the city “assert[ed] that ‘narrow tailoring d[id] not

  require [it] to undertake the futile task of identifying, reviewing[,] and rejecting

  alternatives that could not possibly protect pedestrians on medians from vehicles,

  or drivers of vehicles from distractions caused by pedestrians.’” Id. at 1075 (third

  and fourth alterations in original).

        However, we determined that this argument of the city was implausible;

  indeed, the “only way for the [c]ity to evaluate alternatives,” and subsequently

  opine on their utility, was “to consider them” in the first place—“precisely the

  burden articulated in McCullen.” Id. And because the city “present[ed] no

  evidence that it contemplated the relative efficacy or burden on speech of any

  alternatives,” we concluded the city “ha[d] not met [that] burden.” Id.; see also

  id. at 1075–76 (“Given that the [c]ity ha[d] at its disposal information regarding

                                            92
Appellate Case: 19-2140      Document: 010110610058        Date Filed: 11/24/2021       Page: 93



  the relative safety of its medians at different times and in different locations, its

  failure to consider [less restrictive] alternatives is especially harmful to its

  argument. The data supports numerous alternatives to a total ban on presence on

  affected medians . . . .” (emphasis added)).

           And we elaborated on our reasoning:

                 [T]he [c]ity’s summary dismissal of alternatives is insufficient.
                 “[G]iven the vital First Amendment interests at stake, it is not
                 enough for [the city] simply to say that other approaches have not
                 worked.” This is particularly so when there is no evidence that
                 the [c]ity has tried, or even considered, any less-burdensome
                 alternatives. Instead, the [c]ity relies on unsupported statements
                 that hypothetically these alternatives could not possibly work.
                 The [c]ity “has not shown that it seriously undertook to address
                 the problem with less intrusive tools readily available to it[, n]or
                 has it shown that it considered different methods that other
                 jurisdictions have found effective.”

  Id. at 1076 (third, fourth, and eighth alterations in original) (first, second and

  fourth emphases added) (citations omitted) (quoting McCullen, 573 U.S. at 494,

  496)).

                                             (B)

           At the outset, it is important to highlight the arguments made and rejected

  in Evans and McCraw. As to Evans, we rejected the plaintiff’s argument that,

  unless the government established that it had affirmatively tried to address the

  problems it identified as justifying a given regulation through less-burdensome

  means, it could not demonstrate that the regulation was narrowly tailored. See

  Evans, 944 F.3d at 858–59. In doing so, we recognized that, based on McCullen,

                                              93
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021   Page: 94



  a “less restrictive means analysis might be helpful in the narrow tailoring

  inquiry,” but that “Ward’s clear rule”—that the government’s regulatory choice

  need not be the least restrictive or intrusive one—lives on and controls. Id. at 859

  (emphasis added).

        By contrast, in McCraw, the government effectively asserted that it need

  not “undertake the futile task” of considering less-restrictive means that would be

  ineffectual at addressing the government’s significant interests. McCraw, 973

  F.3d at 1075. This argument was a non-starter because the city “present[ed] . . .

  no evidence that it contemplated the relative efficacy or burden on speech of any

  alternatives.” Id. (emphasis added). In other words, we stated that “the only way

  for [a c]ity to evaluate alternatives is to consider them”—and we went further and

  recognized that this need, relative to narrow tailoring, of a serious engagement

  with and consideration of less-restrictive means by the government was “precisely

  the [government] burden articulated in McCullen.” Id.; see also id. at 1075–76.

        Thus, the argument we rebuffed in Evans was an expansive one: i.e., that,

  in order to establish that a regulation is narrowly tailored, a city must

  affirmatively prove that it tried less-restrictive alternative measures and that those

  trials demonstrated that these measures were ineffectual in addressing the

  significant interests cited by the city. But in McCraw, we were not faced with

  such a proposed broad rule. There, Oklahoma City offered little more than

  general statements that less-restrictive means were unworkable—but these

                                            94
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 95



  statements were entirely unpersuasive given the lack of evidence that the city had

  even considered, let alone tried, such means. And it was this baseline lack of

  consideration that we stressed was dispositive in McCraw.

        Stepping back, and reading Evans and McCraw in the context of Ward and

  McCullen, we discern the following operative principles, which weave these cases

  into a cohesive and coherent whole. Broadly speaking, it is clear from McCullen,

  Evans, and McCraw that Ward’s fundamental narrow-tailoring test is still

  controlling and provides the overarching foundation for our analysis. Under this

  test, content-neutral restrictions on the time, place, or manner of speech in

  traditional public fora need not be the least restrictive means for achieving the

  government’s significant interests. See, e.g., McCraw, 973 F.3d at 1073; Evans,

  944 F.3d at 859; see also iMatter Utah, 774 F.3d at 1266; Doe, 667 F.3d at 1133.

        However, in conducting this narrow-tailoring inquiry under Ward and its

  decisional progeny, a less-restrictive-means analysis is invariably helpful—and

  ordinarily necessary. To be sure, McCraw arguably suggests that such an analysis

  is a required component of the government’s narrow tailoring burden of proof.

  See, e.g., McCraw, 973 F.3d at 1074, 1076 (in its narrow tailoring analysis,

  quoting McCullen’s language that “the government must demonstrate that

  alternative measures that burden substantially less speech would fail to achieve

  the government’s interests,” and “conclud[ing] that the [c]ity’s summary

  dismissal of alternatives is insufficient” (quoting McCullen, 573 U.S. at 495)).

                                            95
Appellate Case: 19-2140    Document: 010110610058       Date Filed: 11/24/2021    Page: 96



  But Evans does not go so far; it merely holds that such an analysis is helpful in a

  typical narrow-tailoring showing by the government. Evans, 944 F.3d at 859. We

  of course read these two cases—in the light of Ward and McCullen—with an eye

  towards harmonizing them. See, e.g., Hansen, 929 F.3d at 1254. And, in doing

  so, it can be reasonably inferred from Evans’s acknowledgment of the helpfulness

  of a less-restrictive-means inquiry in the narrow tailoring analysis and from the

  importance that McCraw accords to this inquiry that the less-restrictive-means

  inquiry should almost always be a part of the government’s narrow tailoring

  showing—even though it is not a standalone, required element of that showing.

  Cf. Evans, F.3d at 858 (noting that McCullen did not announce “new evidentiary

  requirement[s]”). And our examination infra of our precedent in analogous

  contexts and commercial speech precedent from the Supreme Court and this court

  only serves to validate the reasonableness of our inference.

                                            ii

        Specifically, our conclusion is bolstered by our prior precedent, which

  highlights the significance of a less-restrictive-means inquiry within our narrow-

  tailoring analysis. Notably, our decision in Verlo v. Martinez reinforces the

  notion that the government’s consideration of—or, more precisely, failure to

  consider—less restrictive means is relevant to the question of whether the chosen

  regulation is narrowly tailored to achieving the government’s interests. In Verlo,

  we evaluated whether a federal district court erred in preliminarily enjoining an

                                           96
Appellate Case: 19-2140     Document: 010110610058        Date Filed: 11/24/2021     Page: 97



  order issued by a local judicial district prohibiting expressive activities in a

  courthouse plaza. See Verlo, 820 F.3d at 1118. We found no error in the federal

  district court’s ruling. And, in doing so, we rejected the argument that the district

  court applied the wrong legal standard for assessing whether the judicial district’s

  order—a content-neutral time, place, and manner restriction on speech in a public

  forum—was narrowly tailored. See id. at 1133–35. Specifically, as appellant, the

  local judicial district faulted the federal district court for “consider[ing]

  alternatives to the Order that might have been employed to achieve the . . .

  [d]istrict’s objectives”; such consideration, said the local judicial district,

  “prove[d] [that] the district court [improperly] applied the ‘least restrictive

  means’ standard” to a content-neutral measure subject only to intermediate

  scrutiny. Id. at 1134. “In the Judicial District’s view,” then, “any inquiry into

  alternative means of achieving the government objective is inappropriate where,

  like here, the restrictions are content-neutral, rather than content-based, and thus

  not subject to the least restrictive alternative form of narrow tailoring.” Id. at

  1134–35.

        “We disagree[d].” Id. at 1135. After setting out the overarching, narrow-

  tailoring standard—i.e., “the requirement of narrow tailoring is satisfied so long

  as the regulation promotes a substantial government interest that would be

  achieved less effectively absent the regulation, and does not burden substantially

  more speech than is necessary to further the government’s legitimate

                                             97
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021    Page: 98



  interests”—we highlighted that the Supreme Court “has not discouraged courts

  from considering alternate approaches to achieving the government’s goals when

  determining whether a content-neutral regulation is narrowly tailored to advance a

  significant government interest.” Id. at 1134–35 (quoting Wells v. City & Cnty. of

  Denver, 257 F.3d 1132, 1148 (10th Cir. 2001)). Citing McCullen, we observed

  that, while the Court “has held that a content-neutral regulation ‘need not be the

  least restrictive or least intrusive means of serving the government’s interests,’ it

  has also explained that ‘the government still may not regulate expression in such

  a manner that a substantial portion of the burden on speech does not serve to

  advance its goals.’” Id. at 1135 (quoting McCullen, 573 U.S. at 486). Moreover,

  “when considering content-neutral regulations, the Court itself . . . examined

  possible alternative approaches to achieving the government’s objective to

  determine whether the government’s chosen approach burdens substantially more

  speech than necessary.” Id.

        Likewise, we recounted the Court’s observation that the government “may

  not [simply] ‘forgo[ ] options that could serve its interests just as well,’ if those

  options would avoid ‘substantially burdening the kind of speech in which

  [plaintiffs] wish to engage.’” Id. (second alteration in original) (emphasis added)

  (quoting McCullen, 573 U.S. at 490). Thus, “[t]o meet the requirement of narrow

  tailoring [in the context of content-neutral regulations], the government must

  demonstrate that alternative measures that burden substantially less speech would

                                            98
Appellate Case: 19-2140     Document: 010110610058         Date Filed: 11/24/2021    Page: 99



  fail to achieve the government’s interests, not simply that the chosen route is

  easier.” Id. (alterations in original) (quoting McCullen, 573 U.S. at 495).

  Consequently, in light of McCullen, we concluded in Verlo that the district court

  did not apply “the wrong legal standard merely because it considered whether the

  Judicial District had options other than the complete ban on speech [it chose] . . .

  that would equally serve its interests.” Id.

         Similarly, iMatter Utah provides support for the regular and ordinary

  incorporation of a less-restrictive-means analysis into the narrow-tailoring

  inquiry. There, we expressly quoted the language from McCullen that we also

  quote in McCraw: i.e., “[t]o meet the requirement of narrow tailoring, the

  government must demonstrate that alternative measures that burden substantially

  less speech would fail to achieve the government’s interests.” iMatter Utah, 774

  F.3d at 1266 (quoting McCullen, 573 U.S. at 495). We went on to fault the

  government for its failure to show that less-burdensome means would be

  ineffectual in achieving its stated interests. See id. at 1269 (stating that the

  government “must offer some evidence that [its chosen regulatory means], and not

  some less[ restrictive alternative], is necessary [to achieve its interests]”); id. at

  1270–71 (acknowledging that one of the government’s regulations is “narrower in

  scope” than another, but concluding that the regulation was, nevertheless, not

  narrowly tailored because the government “ha[d] offered no evidence that its

  existing . . . law [was] insufficient to [achieve its interests]”).

                                              99
Appellate Case: 19-2140   Document: 010110610058        Date Filed: 11/24/2021     Page: 100



         Finally, in Doe v. City of Albuquerque, the city “did not present any

  evidence that its ban” on registered sex offenders in public libraries “was

  narrowly tailored to serve its interest in providing a safe environment for library

  patrons,” instead simply citing and relying on other cases “in which courts have

  found challenged restrictions on sex offenders to be narrowly tailored.” Doe, 667

  F.3d at 1133–34. Stressing that the city had the burden to show the regulation

  was narrowly tailored, we noted that “whether the restrictions at issue in [other]

  cases were narrowly tailored in the respective contexts of those cases d[id] not

  compel any conclusion as to the [c]ity’s ban” in Doe. Id. at 1134; see id.

  (“General reference to other cases involving other cities, other restrictions, other

  interests to be served, and other constitutional challenges do not relieve the

  [c]ity’s burden in this case.”). Moreover, the city “provided nothing in the record

  that could satisfy its obligation of proving that the ban is narrowly tailored.” Id.

  And, most significantly, the city’s failure to satisfy its burden of proof was

  brought into sharp relief, we reasoned, by the fact that “possible, less restrictive

  approaches . . . suggest[ed] themselves.” Id. By invoking potential less

  restrictive means, at least tacitly, we suggested in Doe that we viewed a less-

  restrictive-means analysis ordinarily as being part and parcel of the broader,

  narrow-tailoring inquiry.

                                            iii




                                            100
Appellate Case: 19-2140   Document: 010110610058       Date Filed: 11/24/2021    Page: 101



         Furthermore, commercial speech precedent from the Supreme Court and

  this court—which we have recognized is closely analogous to time, place, and

  manner caselaw—confirms the salience of a less-restrictive-means analysis to the

  overarching narrow tailoring inquiry. See Bd. of Trs. of State Univ. of N.Y. v.

  Fox, 492 U.S. 469, 477 (1989) (recognizing that the test governing the validity of

  restrictions on commercial speech is “‘substantially similar’ to the application of

  the test for validity of time, place, and manner restrictions on protected speech”

  (quoting S.F. Arts & Athletics, Inc. v. U.S. Olympic Comm., 483 U.S. 522, 537

  n.16 (1987)); see also supra note 14. For example, in U.S. West, Inc. v. FCC, we

  made the following remarks regarding narrow tailoring in the context of a

  commercial speech regulation:

               Even assuming, arguendo, that the state interests in privacy and
               competition are substantial and that the regulations directly and
               materially advance those interests, we do not find, on this record,
               the FCC rules regarding customer approval properly tailored.
               The . . . regulations must be “no more extensive than necessary
               to serve [the stated] interest[s].” In order for a regulation to
               satisfy this final . . . prong [of the commercial speech
               framework], there must be a fit between the legislature’s means
               and its desired objective—“a fit that is not necessarily perfect,
               but reasonable; that represents not necessarily the single best
               disposition but one whose scope is in proportion to the interest
               served.” While clearly the government need not employ the least
               restrictive means to accomplish its goal, it must utilize a means
               that is “narrowly tailored” to its desired objective. Narrow
               tailoring means that the government’s speech restriction must
               signify a “carefu[l] calculat[ion of] the costs and benefits
               associated with the burden on speech imposed by its prohibition.”
               “The availability of less burdensome alternatives to reach the
               stated goal signals that the fit between the legislature’s ends and

                                           101
Appellate Case: 19-2140     Document: 010110610058       Date Filed: 11/24/2021   Page: 102



                 the means chosen to accomplish those ends may be too imprecise
                 to withstand First Amendment scrutiny.” This is particularly
                 true when such alternatives are obvious and restrict substantially
                 less speech.

  182 F.3d 1224, 1238 (10th Cir. 1999) (third alteration added) (emphasis added)

  (citations omitted) (first quoting Rubin v. Coors Brewing Co., 514 U.S. 476, 486

  (1995); then quoting Fox, 492 U.S. at 480; then quoting City of Cincinnati v.

  Discovery Network, Inc., 507 U.S. 410, 417 (1993); and then quoting 44

  Liquormart, 517 U.S. at 529 (O’Connor, J., concurring)), cert. denied, 530 U.S.

  1213 (2000).

         We went on to note, in footnote 11 of that opinion, that, while the passage

  quoted above “in effect[] imposes a burden on the government to consider certain

  less restrictive means—those that are obvious and restrict substantially less

  speech—it does not amount to a least restrictive means test.” Id. at 1238 n.11

  (emphasis added). That is, “[w]e do not require the government to consider every

  conceivable means that may restrict less speech and strike down regulations when

  any less restrictive means would sufficiently serve the state interest.” Id. Rather,

  “[w]e merely recognize[d] the reality that the existence of an obvious and

  substantially less restrictive means for advancing the desired government

  objective indicates a lack of narrow tailoring.” 17 Id.

         17
               Additional cases accord with West in acknowledging the significance
  of a meaningful consideration by the government of less restrictive means to the
  narrow tailoring inquiry. See, e.g., Discovery Network, Inc., 507 U.S. at 417 n.13
                                                                       (continued...)

                                            102
Appellate Case: 19-2140   Document: 010110610058        Date Filed: 11/24/2021    Page: 103



                                           ***

         These cases, read together, then, make clear that a less-restrictive-means

  analysis is ordinarily part and parcel of the narrow tailoring inquiry itself. And,

  as we have stated above, we think that the government, which bears the burden of

  establishing that its time, place, and manner regulations are narrowly tailored to

  achieving its significant interests, should ordinarily undertake a less-restrictive-

  means analysis as a facet of this narrow tailoring showing.

         17
           (...continued)
  (“We reject the city’s argument that the lower courts’ and our consideration of
  alternative, less drastic measures by which the city could effectuate its interests
  . . . somehow violates [our prior] holding that regulations on commercial speech
  are not subject to ‘least-restrictive-means’ analysis. To repeat, while we have
  rejected the ‘least-restrictive-means’ test for judging restrictions on commercial
  speech, so too have we rejected mere rational-basis review. A regulation need not
  be ‘absolutely the least severe that will achieve the desired end,’ but if there are
  numerous and obvious less-burdensome alternatives to the restriction on
  commercial speech, that is certainly a relevant consideration in determining
  whether the ‘fit’ between ends and means is reasonable.” (citations omitted)
  (quoting Fox, 492 U.S. at 480)); Rubin, 514 U.S. at 491 (suggesting that “the
  availability of alternatives that would prove less intrusive to the First
  Amendment’s protections for commercial speech” and “could [still] advance the
  Government’s asserted interest” indicates that a particular regulation “is more
  extensive than necessary”); Mainstream Mktg. Servs., Inc. v. F.T.C., 358 F.3d
  1228, 1242 (10th Cir. 2004) (“Whether or not there are ‘numerous and obvious
  less-burdensome alternatives’ is a relevant consideration in our narrow tailoring
  analysis.” (quoting Fla. Bar v. Went For It, Inc., 515 U.S. 618, 632 (1995))); cf.
  Thompson, 535 U.S. at 371–73 (stating that the Court “ha[s] made clear [in prior
  commercial speech cases] that if the Government could achieve its interests in a
  manner that does not restrict speech, or that restricts less speech, the Government
  must do so,” then proceeding to consider alternative approaches that would
  restrict less speech, and concluding the government had failed to carry its burden
  by “not offer[ing] any reason why these [alternatives], alone or in combination,
  would be insufficient to [advance its interests]”—or indicating in the record that
  it had even considered the relative efficacy of any of these alternatives).

                                           103
Appellate Case: 19-2140   Document: 010110610058        Date Filed: 11/24/2021      Page: 104



                                            b

         As for what this analysis should look like in practice, our decision in Evans

  bars making actual testing of less-restrictive means dispositive to our narrow-

  tailoring assessment; in other words, it effectively concluded that it was improper

  to impose a new, evidentiary burden on the government to affirmatively

  demonstrate that it tried alternative, less-restrictive approaches before enacting a

  particular regulation. See Evans, 944 F.3d at 858–59 (rebuffing the argument that

  the government must prove it tried less-restrictive means in order to establish

  narrow tailoring); cf. McCraw, 973 F.3d at 1076–78 (citing the Fourth Circuit’s

  Reynolds decision, which articulates this burden on the government to prove that

  it tried less-restrictive means, but ultimately resting its holding as to narrow

  tailoring in part on the city’s failure to demonstrate that it considered less-

  restrictive means). Nothing in Evans, however, prevents us from inquiring into

  whether the government tried or tested less-restrictive means as part of our

  overarching narrow tailoring assessment, even if such testing is not a requirement.

         More significantly, we do think McCraw (along with other cases discussed

  supra) makes clear that the government’s less-restrictive-means analysis must

  involve at least a serious consideration of less-restrictive means. That is, the

  government may not simply wave at such an analysis superficially. Instead, in

  weighing whether to enact a particular regulation that burdens protected speech,

  the government should seriously consider the relative efficacy of means

                                           104
Appellate Case: 19-2140     Document: 010110610058       Date Filed: 11/24/2021       Page: 105



   that impose lesser burdens on speech, while having the potential of achieving its

  real and significant interests.

         This principle is a direct fit with McCraw’s holding, and it comports as

  well with the Supreme Court’s analysis in McCullen. Nor is such a principle at

  odds with our decision in Evans, as we had no occasion to opine in that case on

  whether serious consideration of means ordinarily should be part and parcel of

  any less-restrictive-means analysis, given the expansive argument that was made

  by the Evans plaintiff. Indeed, far from being at odds with Evans, this principle

  is arguably implicit in it. That is, we expressly recognized that a less-restrictive-

  means analysis is helpful to the narrow tailoring inquiry—and if such an analysis

  is helpful, we should expect the government to do more than gesture at it, or

  ignore it altogether. Rather, if the government undertakes such an analysis, it

  should do so seriously.

         In sum, we believe that Evans and McCraw, along with numerous other

  cases that we have discussed supra, stand for the principle that a less-restrictive-

  means analysis is ordinarily a necessary part of a government’s narrow tailoring

  showing. Moreover, while such a less-restrictive-means analysis need not entail

  the government affirmatively proving that it tried less-restrictive means that have

  the potential of achieving its real and significant interests, it does entail the

  government giving serious consideration to such less-restrictive means before

  opting for a particular regulation. With these principles in place, we assess

                                             105
Appellate Case: 19-2140   Document: 010110610058       Date Filed: 11/24/2021   Page: 106



  whether the City’s less-restrictive-means analysis is sufficient here to demonstrate

  that the Ordinance is narrowly tailored. We conclude that it is not.

                                           4

         The City’s less-restrictive-means analysis is insufficient to demonstrate that

  the Ordinance is narrowly tailored, and this insufficiency bolsters our

  conclusions, outlined supra, that the Ordinance is not meaningfully directed at

  alleviating non-speculative harms, and burdens substantially more speech than

  necessary to achieve the City’s aims. To start, the City argues that it need not

  “show that it considered . . . less burdensome alternatives” because the Ordinance

  “[is] not substantially broader than necessary to achieve the City’s interest.”

  Aplt.’s Suppl. Br. at 14. But as our precedents suggest—along with the foregoing

  analysis in this opinion—we typically cannot reach an informed conclusion

  regarding whether an ordinance is substantially broader than necessary without an

  inquiry into less-burdensome alternatives. Consequently, a bald assertion by the

  government that an ordinance is not substantially broader than necessary will not

  ordinarily be sufficient to satisfy the narrow-tailoring inquiry or render

  unnecessary an inquiry into less-burdensome alternatives. And, as shown supra,

  the City’s not-substantially-broader-than-necessary assertion does not have

  sufficient grounding in the record evidence to be labeled anything other than

  “bald.”




                                           106
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021     Page: 107



         Alternatively, the City insists that it did undertake a less-restrictive-means

  analysis, and that such analysis revealed the Ordinance to be “the most

  appropriate way to address its interest in preventing pedestrian-vehicle conflicts.”

  Id. at 14–15; see also Aplt.’s Reply Br. at 12–13, 17–19, 23–24 (asserting, in

  relatively conclusory fashion, that the alternatives proffered by Plaintiffs and the

  district court would not be equally as effective at promoting pedestrian safety as

  the Ordinance). The record does not support the City’s position. To be sure, the

  City is correct that it was not required to show that it actually tried less-restrictive

  means. But as explained supra, the City was obligated to show that it seriously

  considered less-restrictive means. The City’s purported analysis, as outlined in

  its briefing, however, does not evince such serious consideration.

         Specifically, the City attempts to show consideration of alternative

  approaches by noting that it “considered ordinances prohibiting pedestrians and

  vehicles from obstructing streets and prohibiting jaywalking,” but that “those

  ordinances d[id] not address the dangers the City identified.” Aplt.’s Suppl. Br.

  at 14. As well, the City claims it “considered certain state statutes, but th[ese

  statutes] similarly d[id] not regulate conduct on medians or pedestrian-vehicle

  conflicts.” Id. But these references to facially-inapposite ordinances and statutes

  do not demonstrate that the City seriously undertook a less-restrictive-means

  analysis. These laws are not a close fit with the problems and interests the City

  identifies as justifying the Ordinance. Identifying laws clearly not directed at

                                            107
Appellate Case: 19-2140   Document: 010110610058        Date Filed: 11/24/2021    Page: 108



  these problems and simply declaring them to be ineffectual does not provide a

  proper predicate for imposing the Ordinance and does not satisfy the City’s

  narrow-tailoring burden, as such an approach gives us little insight into whether

  the Ordinance is, in fact, substantially broader than necessary. See Aplt.’s App.,

  Vol. II, at 426–34 (Mr. Melendrez likening his review of other ordinances or laws

  to “checking a box” and testifying that he felt other regulatory options would not

  address the City’s interests because of, inter alia, difficulties with enforcement);

  cf. McCullen, 573 U.S. at 494–97 (rejecting the state’s argument that alternative

  approaches were ineffectual because they would be harder to enforce than the

  more burdensome regulation chosen because “the prime objective of the First

  Amendment is not efficiency,” and concluding that the state could not, “consistent

  with the First Amendment,” “close[] a substantial portion of a traditional public

  forum to all speakers” without “seriously addressing [its identified] problem

  through alternatives that leave the forum open for its time-honored purposes”).

         The City also claims that it “considered limiting the Ordinance only to

  certain intersections, but found that it could not distinguish those intersections

  from similar dangerous roadway locations throughout the City.” Aplt.’s Suppl.

  Br. at 14–15. Here, though, the record indicates that any consideration of a

  narrower Ordinance was cursory at best. See Aplt.’s App., Vol. IV, at 1115

  (Counsel: “At any point did the City consider limiting the ordinance only to

  intersections that were determined to be particularly dangerous?” Mr. Melendrez:

                                           108
Appellate Case: 19-2140    Document: 010110610058        Date Filed: 11/24/2021       Page: 109



  “Briefly, at best”). Likewise, the City’s attempt to show that less-restrictive

  means proposed by Plaintiffs would be ineffectual is far too underdeveloped to

  advance the City’s cause. See Aplt.’s Suppl. Br. at 15 n.3 (claiming that the City

  “addressed . . . Plaintiffs’ comments concerning potential less restrictive means in

  its Reply Brief,” but citing portions of its Reply Brief that contain, at best, a

  superficial engagement with the efficacy of these potential less-restrictive

  alternatives); cf. Aplees.’ Resp. Br. at 37–39, 41–42 (proposing alternative

  measures to the Ordinance that arguably would burden less speech while

  addressing as effectively the City’s stated interests); Aplees.’ Suppl. Br. at 13–14

  (same).

         In any event, given that the City did not meaningfully engage in a less-

  restrictive-means analysis here, we need not speculate as to whether Plaintiffs’

  proposed less-restrictive means would address the City’s interests as efficaciously

  as the Ordinance. After all, the narrow tailoring burden is on the City—not

  Plaintiffs. Thus, even if Plaintiffs’ proposals turned out to be less efficacious, the

  City would still fail to demonstrate that the Ordinance is narrowly tailored for the

  reasons already discussed. Cf. Doe, 667 F.3d at 1134 (noting that “[o]ther

  possible, less restrictive approaches [than the ban chosen by the government]

  potentially suggest themselves,” but declining to engage in “speculation upon

  speculation” given that the city “provided nothing in the record that could satisfy

  its obligation of proving that the ban is narrowly tailored”). Thus, the City’s

                                            109
Appellate Case: 19-2140   Document: 010110610058        Date Filed: 11/24/2021   Page: 110



  deficient, largely non-existent less-restrictive-means analysis bespeaks and

  emphasizes what we have already concluded: the Ordinance is not narrowly

  tailored to serve the City’s significant and non-speculative interests.

                                           IV

         For the reasons stated supra, we conclude that Albuquerque’s Ordinance is

  not narrowly tailored to serve its identified significant governmental interests. In

  light of this conclusion, we need not consider whether the Ordinance leaves open

  ample alternative channels of communication. See McCullen, 667 F.3d at 496

  n.9. Accordingly, we AFFIRM the district court’s judgment. 18




         18
               As noted supra, the parties do not appeal the district court’s ruling
  regarding the validity of subsection (A) of the Ordinance. See supra note 2.
  Neither do the parties appeal the district court’s conclusions regarding
  severability of the Ordinance’s subsections. See Martin, 396 F. Supp. 3d at 1023
  n.10 (concluding that the Ordinance’s severability clause is valid and that
  subsection (A) of the Ordinance can be severed from any remaining, invalid
  portions). Thus, in affirming the district court’s judgment as to the invalidity of
  subsections (B), (C), (D), and (E) of the Ordinance, we make no ruling
  concerning the other subsections of the Ordinance.

                                           110